













RELIV INTERNATIONAL, INC.
EMPLOYEE STOCK OWNERSHIP PLAN AND TRUST
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


ARTICLE I
DEFINITIONS
           
ARTICLE II
ADMINISTRATION
     
2.1
POWERS AND RESPONSIBILITIES OF THE EMPLOYER
10
2.2
DESIGNATION OF ADMINISTRATIVE AUTHORITY
11
2.3
ALLOCATION AND DELEGATION OF RESPONSIBILITIES
11
2.4
POWERS AND DUTIES OF THE ADMINISTRATOR
12
2.5
RECORDS AND REPORTS
13
2.6
APPOINTMENT OF ADVISERS
13
2.7
PAYMENT OF EXPENSES
13
2.8
CLAIMS PROCEDURE
13
2.9
CLAIMS REVIEW PROCEDURE
14
     
ARTICLE III
ELIGIBILITY
     
3.1
CONDITIONS OF ELIGIBILITY
14
3.2
EFFECTIVE DATE OF PARTICIPATION
14
3.3
DETERMINATION OF ELIGIBILITY
15
3.4
TERMINATION OF ELIGIBILITY
15
3.5
OMISSION OF ELIGIBLE EMPLOYEE
15
3.6
INCLUSION OF INELIGIBLE EMPLOYEE
15
3.7
REHIRED EMPLOYEES AND BREAKS IN SERVICE
16
3.8
ELECTION NOT TO PARTICIPATE
16

 
 
 

--------------------------------------------------------------------------------

 

     
ARTICLE IV
CONTRIBUTION AND ALLOCATION
     
4.1
FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION
17
4.2
TIME OF PAYMENT OF EMPLOYER CONTRIBUTION
17
4.3
ALLOCATION OF CONTRIBUTION, FORFEITURES AND EARNINGS
17
4.4
MAXIMUM ANNUAL ADDITIONS
22
4.5
ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS
24
4.6
DIRECTED INVESTMENT ACCOUNT
24
4.7
QUALIFIED MILITARY SERVICE
25
     
ARTICLE V
FUNDING AND INVESTMENT POLICY
     
5.1
INVESTMENT POLICY
26
5.2
APPLICATION OF CASH
26
5.3
LOANS TO THE TRUST
26
     
ARTICLE VI
VALUATIONS
     
6.1
VALUATION OF THE TRUST FUND
28
6.2
METHOD OF VALUATION
28
     
ARTICLE VII
DETERMINATION AND DISTRIBUTION OF BENEFITS
     
7.1
DETERMINATION OF BENEFITS UPON RETIREMENT
28
7.2
DETERMINATION OF BENEFITS UPON DEATH
28
7.3
DETERMINATION OF BENEFITS IN EVENT OF DISABILITY
30
7.4
DETERMINATION OF BENEFITS UPON TERMINATION
30
7.5
DISTRIBUTION OF BENEFITS
32
7.6
HOW PLAN BENEFIT WILL BE DISTRIBUTED
37
7.7
DISTRIBUTION FOR MINOR OR INCOMPETENT BENEFICIARY
38
7.8
LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN
38
7.9
RIGHT OF FIRST REFUSALS
39
7.10
STOCK CERTIFICATE LEGEND
40
7.11
NONTERMINABLE PROTECTIONS AND RIGHTS
40
7.12
QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION
40

 
 
 

--------------------------------------------------------------------------------

 

     
ARTICLE VIII
TRUSTEE
     
8.1
BASIC RESPONSIBILITIES OF THE TRUSTEE
41
8.2
INVESTMENT POWERS AND DUTIES OF THE TRUSTEE
41
8.3
OTHER POWERS OF THE TRUSTEE
42
8.4
VOTING COMPANY STOCK
44
8.5
DUTIES OF THE TRUSTEE REGARDING PAYMENTS
45
8.6
TRUSTEES COMPENSATION AND EXPENSES AND TAXES
45
8.7
ANNUAL REPORT OF THE TRUSTEE
45
8.8
AUDIT
46
8.9
RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE
47
8.10
TRANSFER OF INTEREST
47
8.11
TRUSTEE INDEMNIFICATION
48
8.12
DIRECT ROLLOVER
48
     
ARTICLE 1X
AMENDMENT, TERMINATION AND MERGERS
     
9.1
AMENDMENT
49
9.2
TERMINATION
50
9.3
MERGER, CONSOLIDATION OR TRANSFER OF ASSETS
50
     
ARTICLE X
TOP HEAVY
     
10.1
TOP HEAVY PLAN REQUIREMENTS
51
10.2
DETERMINATION OF TOP HEAVY STATUS
51
     
ARTICLE XI
MISCELLANEOUS
     
11.1
PARTICIPANT’S RIGHTS
54
11.2
ALIENATION
54
11.3
CONSTRUCTION OF PLAN
55
11.4
GENDER AND NUMBER
55
11.5
LEGAL ACTION
55
11.6
PROHIBITION AGAINST DIVERSION OF FUNDS
55
11.7
EMPLOYER’S AND TRUSTEE’S PROTECTIVE CLAUSE
56

 
 
 

--------------------------------------------------------------------------------

 
 
11.8
INSURER’S PROTECTIVE CLAUSE
56
11.9
RECEIPT AND RELEASE FOR PAYMENTS
56
11.10
ACTION BY THE EMPLOYER
56
11.11
NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY
56
11.12
HEADINGS
57
11.13
APPROVAL BY INTERNAL REVENUE SERVICE
57
11.14
UNIFORMITY
57
11.15
SECURITIES AND EXCHANGE COMMISSION APPROVAL
57



 
 

--------------------------------------------------------------------------------

 


RELIV INTERNATIONAL, INC.
EMPLOYEE STOCK OWNERSHIP PLAN AND TRUST


THIS AGREEMENT, hereby made and entered into this 29th day of August, 2006 by
and between Reliv International, Inc. (herein referred to as the AEmployer@) and
Stephen M. Merrick, Robert L. Montgomery and R. Scott Montgomery (herein
referred to as the ATrustee@).


WITNESSETH:


WHEREAS, the Employer desires an Employee Stock Ownership Plan so as to enable
its eligible employees to acquire a proprietary interest in capital stock of the
Employer; and


WHEREAS, the Employer desires to recognize the contribution made to its
successful operation by its employees and to reward such contribution by means
of an Employee Stock Ownership Plan for those employees who shall qualify as
Participants hereunder; and


WHEREAS, contributions to the Plan will be made by the Employer and such
contributions made to the trust will be invested primarily in the capital stock
of the Employer;


NOW, THEREFORE, effective September 1, 2006, (hereinafter called the AEffective
Date@), the Employer hereby establishes an Employee Stock Ownership Plan (ESOP)
and creates this trust (which plan and trust are hereinafter called the APlan@)
for the exclusive benefit of the Participants and their Beneficiaries, which is
intended to qualify as an AESOP@, and the Trustee hereby accepts the Plan on the
following terms:


ARTICLE I
DEFINITIONS


1.1 AAct@ means the Employee Retirement Income Security Act of 1974, as it may
be amended from time to time.


1.2 AAdministrator@ means the Employer unless another person or entity has been
designated by the Employer pursuant to Section 2.2 to administer the Plan on
behalf of the Employer.


1.3 AAffiliated Employer@ means any corporation which is a member of a
controlled group of corporations (as defined in Code Section 4 14(b)) which
includes the Employer; any trade or business (whether or not incorporated) which
is under common control (as defined in Code Section 4 14(c)) with the Employer;
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code Section 4 14(m)) which includes the
Employer; and any other entity required to be aggregated with the Employer
pursuant to Regulations under Code Section 414(o).


1.4 AAggregate Account@ means, with respect to each Participant, the value of
all accounts maintained on behalf of a Participant, whether attributable to
Employer or Employee contributions, subject to the provisions of Section 10.2.


1.5 AAnniversary Date@ means the last day of the Plan Year.


 
 

--------------------------------------------------------------------------------

 

1.6 ABeneficiary@ means the person (or entity) to whom the share of a deceased
Participant=s total account is payable, subject to the restrictions of Sections
7.2 and 7.5. For purposes of Sections 7.5(f) and 7.5(g), Adesignate Beneficiary@
is the person designated under Code Section 401 (a)(9) and Regulation 1.401
(a)(9)-4.


1.7 ACode@ means the Internal Revenue Code of 1986, as amended or replaced from
time to time.


1.8 ACompany Stock@ means common stock issued by the Employer (or by a
corporation which is a member of the controlled group of corporations of which
the Employer is a member) which is readily tradeable on an established
securities market. If there is no common stock which meets the foregoing
requirement, the term ACompany Stock@ means common stock issued by the Employer
(or by a corporation which is a member of the same controlled group) having a
combination of voting power and dividend rights equal to or in excess of: (A)
that class of common stock of the Employer (or of any other such corporation)
having the greatest voting power, and (B) that class of common stock of the
Employer (or of any other such corporation) having the greatest dividend rights.
Noncallable preferred stock shall be deemed to be ACompany Stock@ if such stock
is convertible at any time into stock which constitutes ACompany Stock@
hereunder and if such conversion is at a conversion price which (as of the date
of the acquisition by the Trust) is reasonable. For purposes of the preceding
sentence, pursuant to Regulations, preferred stock shall be treated as
noncallable if after the call there will be a reasonable opportunity for a
conversion which meets the requirements of the preceding sentence.


1.9 ACompany Stock Account@ means the account of a Participant which is credited
with the shares of Company Stock purchased and paid for by the Trust Fund or
contributed to the Trust Fund.


A separate accounting shall be maintained with respect to that portion of the
Company Stock Account attributable to a Participant=s or the Participant=s
Beneficiary=s election pursuant to Section 7.5(d)(3) to reinvest cash dividends
in Company Stock. Any such Company Stock allocated to the Company Stock Account
shall be fully Vested at all times and shall not be subject to Forfeiture for
any reason.


1.10 ACompensation@ with respect to any Participant means such Participant=s
wages for the Plan Year within the meaning of Code Section 3401(a) (for the
purposes of income tax withholding at the source) but determined without regard
to any rules that limit the remuneration included in wages based on the nature
or location of the employment or the services performed (such as the exception
for agricultural labor in Code Section 3401(a)(2)).


For purposes of this Section, the determination of Compensation shall be made
by:


(a) excluding amounts which are contributed by the Employer pursuant to a salary
reduction agreement and which are not includible in the gross income of the
Participant under Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B), 403(b)
or 457(b), and Employee contributions described in Code Section 414(h)(2) that
are treated as Employer contributions.


For a Participant=s initial year of participation, Compensation shall be
recognized for the entire Plan Year.


 
 

--------------------------------------------------------------------------------

 

Compensation in excess of $200,000 (or such other amount provided in the Code)
shall be disregarded. Such amount shall be adjusted for increases in the cost of
living in accordance with Code Section 401(a)(17)(B), except that the dollar
increase in effect on January 1 of any calendar year shall be effective for the
Plan Year beginning with or within such calendar year. For any short Plan Year
the Compensation limit shall be an amount equal to the Compensation limit for
the calendar year in which the Plan Year begins multiplied by the ratio obtained
by dividing the number of full months in the short Plan Year by twelve (12).


If any class of Employees is excluded from the Plan, then Compensation for any
Employee who becomes eligible or ceases to be eligible to participate during a
Plan Year shall only include Compensation while the Employee is an Eligible
Employee.


1.11 AContract@ or APolicy@ means any life insurance policy, retirement income
policy or annuity policy (group or individual) issued pursuant to the terms of
the Plan. In the event of any conflict between the terms of this Plan and the
terms of any contract purchased hereunder, the Plan provisions shall control.


1.12 ACurrent Obligations@ means Trust obligations arising from extension of
credit to the Trust and payable in cash within (1) year from the date an
Employer contribution is due.


1.13 ADistribution Calendar Year@ means a calendar year for which a minimum
distribution pursuant to Sections 7.5(f) and 7.5(g) is required. For
distributions beginning before the Participant=s death, the first Distribution
Calendar Year is the calendar year immediately preceding the calendar year which
contains the Participant=s required beginning date under Section 7.5(1). For
distributions beginning after the Participant=s death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
under Section 7.5(g)(2). The required minimum distribution for the Participant=s
first Distribution Calendar Year will be made on or before the Participant=s
required beginning date. The required minimum distribution for other
Distribution Calendar Years, including the required minimum distribution for the
Distribution Calendar Year in which the Participant=s required beginning date
occurs, will be made on or before December 31st of that Distribution Calendar
Year.


1.14 AEarly Retirement Date.@ This Plan does not provide for a retirement date
prior to Normal Retirement Date.


1.15 AEligible Employee@ means any Employee.


Employees whose employment is governed by the terms of a collective bargaining
agreement between Employee representatives (within the meaning of Code Section
7701(a)(46)) and the Employer under which retirement benefits were the subject
of good faith bargaining between the parties will not be eligible to participate
in this Plan unless such agreement expressly provides for coverage in this Plan.


Employees of Affiliated Employers shall not be eligible to participate in this
Plan unless such Affiliated Employers have specifically adopted this Plan in
writing.


Employees classified by the Employer as independent contractors who are
subsequently determined by the Internal Revenue Service to be Employees shall
not be Eligible Employees.


 
 

--------------------------------------------------------------------------------

 

1.16 AEmployee@ means any person who is employed by the Employer or Affiliated
Employer, and excludes any person who is employed as an independent contractor.
Employee shall include Leased Employees within the meaning of Code Sections
414(n)(2) and 414(o)(2) unless such Leased Employees are covered by a plan
described in Code Section 414(n)(5) and such Leased Employees do not constitute
more than 20% of the recipient=s non-highly compensated work force.


1.17 AEmployer@ means Reliv International, Inc. and any successor which shall
maintain this Plan; and any predecessor which has maintained this Plan. The
Employer is a corporation with principal offices in the State of Missouri.


1.18 AESOP@ means an employee stock ownership plan that meets the requirements
of Code Section 4975(e)(7) and Regulation 54.4975-11.


1.19 AExempt Loan@ means a loan made to the Plan by a disqualified person or a
loan to the Plan which is guaranteed by a disqualified person and which
satisfies the requirements of Section 2550.408b-3 of the Department of Labor
Regulations, Section 54.4975-7(b) of the Treasury Regulations and Section 5.3
hereof.


1.20 AFiduciary@ means any person who (a) exercises any discretionary authority
or discretionary control respecting management of the Plan or exercises any
authority or control respecting management or disposition of its assets, (b)
renders investment advice for a fee or other compensation, direct or indirect,
with respect to any monies or other property of the Plan or has any authority or
responsibility to do so, or (c) has any discretionary authority or discretionary
responsibility in the administration of the Plan.


1.21 AFiscal Year@ means the Employer=s accounting year of 12 months commencing
on January 1st of each year and ending the following December 31st.


1.22 AForfeiture@ means that portion of a Participant=s Account that is not
Vested, and occurs on the last day of the Plan Year in which the Participant
incurs five (5) consecutive 1-Year Breaks in Service. In addition, the term
Forfeiture shall also include amounts deemed to be Forfeitures pursuant to any
other provision of this Plan.


1.23 AFormer Participant@ means a person who has been a Participant, but who has
ceased to be a Participant for any reason.


1.24 A415 Compensation@ with respect to any Participant means such Participant=s
wages for the Plan Year within the meaning of Code Section 3401(a) (for the
purposes of income tax withholding at the source) but determined without regard
to any rules that limit the remuneration included in wages based on the nature
or location of the employment or the services performed (such as the exception
for agricultural labor in Code Section 3401(a)(2)).


For purposes of this Section, the determination of A415 Compensation@ shall
include any elective deferral (as defined in Code Section 402(g)(3)), and any
amount which is contributed or deferred by the Employer at the election of the
Participant and which is not includible in the gross income of the Participant
by reason of Code Sections 125, 132(f)(4) and 457.


1.25 AHighly Compensated Employee@ means an Employee described in Code Section
414(q) and the Regulations thereunder, and generally means any Employee who:


(a) was a Afive percent owner@ as defined in Section 1.29(b) at any time during
the Adetermination year@ or the Alook-back year@; or
 
 
 

--------------------------------------------------------------------------------

 
(b) for the Alook-back year@ had A415 Compensation@ from the Employer in excess
of $80,000. The $80,000 amount is adjusted at the same time and in the same
manner as under Code Section 415(d), except that the base period is the calendar
quarter ending September 30, 1996.


The Adetermination year@ means the Plan Year for which testing is being
performed, and the Alook back year@ means the immediately preceding twelve (12)
month period.


A highly compensated former Employee is based on the rules applicable to
determining Highly Compensated Employee status as in effect for the
Adetermination year,@ in accordance with Regulation 1.414(q)-1T, A-4 and IRS
Notice 97-45 (or any superseding guidance).


In determining who is a Highly Compensated Employee, Employees who are
non-resident aliens and who received no earned income (within the meaning of
Code Section 911(d)(2)) from the Employer constituting United States source
income within the meaning of Code Section 861(a)(3) shall not be treated as
Employees. Additionally, all Affiliated Employers shall be taken into account as
a single employer and Leased Employees within the
meaning of Code Sections 414(n)(2) and 414(o)(2) shall be considered Employees
unless such Leased Employees are covered by a plan described in Code Section
414(n)(5) and are not covered in any qualified plan maintained by the Employer.
The exclusion of Leased Employees for this purpose shall be applied on a uniform
and consistent basis for all of the Employer=s retirement plans. Highly
Compensated Former Employees shall be treated as Highly Compensated Employees
without regard to whether they performed services during the Adetermination
year.@


1.26 AHighly Compensated Participant@ means any Highly Compensated Employee who
is eligible to participate in the component of the Plan being tested.


1.27 AHour of Service@ means (1) each hour for which an Employee is directly or
indirectly compensated or entitled to compensation by the Employer for the
performance of duties (these hours will be credited to the Employee for the
computation period in which the duties are performed); (2) each hour for which
an Employee is directly or indirectly compensated or entitled to compensation by
the Employer (irrespective of whether the employment relationship has
terminated) for reasons other than performance of duties (such as vacation,
holidays, sickness, jury duty, disability, lay-off, military duty or leave of
absence) during the applicable computation period (these hours will be
calculated and credited pursuant to Department of Labor regulation 2530.200b-2
which is incorporated herein by reference); (3) each hour for which back pay is
awarded or agreed to by the Employer without regard to mitigation of damages
(these hours will be credited to the Employee for the computation period or
periods to which the award or agreement pertains rather than the computation
period in which the award, agreement or payment is made). The same Hours of
Service shall not be credited both under (1) or (2), as the case may be, and
under (3).


Notwithstanding (2) above, (i) no more than 501 Hours of Service are required to
be credited to an Employee on account of any single continuous period during
which the Employee performs no duties (whether or not such period occurs in a
single computation period); (ii) an hour for which an Employee is directly or
indirectly paid, or entitled to payment, on account of a period during which no
duties are performed is not required to be credited to the Employee if such
payment is made or due under a plan maintained solely for the purpose of
complying with applicable worker=s compensation, or unemployment compensation or
disability insurance laws; and (iii) Hours of Service are not required to be
credited for a payment which solely reimburses an Employee for medical or
medically related expenses incurred by the Employee.


 
 

--------------------------------------------------------------------------------

 
For purposes of (2) above, a payment shall be deemed to be made by or due from
the Employer regardless of whether such payment is made by or due from the
Employer directly, or indirectly through, among others, a trust fund, or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer, or other entity
are for the benefit of particular Employees or are on behalf of a group of
Employees in the aggregate.


For purposes of this Section, Hours of Service will be credited for employment
with other Affiliated Employers. The provisions of Department of Labor
regulations 2530.200b-2(b) and (c) are incorporated herein by reference.


1.28 AInvestment Manager@ means an entity that (a) has the power to manage,
acquire, or dispose of Plan assets and (b) acknowledges fiduciary responsibility
to the Plan in writing. Such entity must be a person, firm, or corporation
registered as an investment adviser under the Investment Advisers Act of 1940, a
bank, or an insurance company.


1.29 AKey Employee@ means an Employee as defined in Code Section 416(i) and the
Regulations thereunder. Generally, any Employee or former Employee (as well as
each of the Employee=s or former Employee=s Beneficiaries) is considered a Key
Employee if the Employee=s or former Employee=s, at any time during the Plan
Year that contains the Adetermination date,@ has been included in one of the
following categories:


(a) an officer of the Employer (as that term is defined within the meaning of
the Regulations under Code Section 416) having annual A415 Compensation@ greater
than $130,000 adjusted at the same time and in the same manner as under Code
Section 415(d).


(b) a Afive percent owner@ of the Employer. AFive percent owner@ means any
person who owns (or is considered as owning within the meaning of Code Section
318) more than five percent (5%) of the outstanding stock of the Employer or
stock possessing more than five percent (5%) of the total combined voting power
of all stock of the Employer or, in the case of an unincorporated business, any
person who owns more than five percent (5%) of the capital or profits interest
in the Employer. In determining percentage ownership hereunder, employers that
would otherwise be aggregated under Code Sections 414(b), (c), (m) and (o) shall
be treated as separate employers.


(c) a Aone percent owner@ of the Employer having an annual A415 Compensation@
from the Employer of more than $150,000. AOne percent owner@ means any person
who owns (or is considered as owning within the meaning of Code Section 318)
more than one percent (1%) of the outstanding stock of the Employer or stock
possessing more than one percent (1%) of the total combined voting power of all
stock of the Employer or, in the case of an unincorporated business, any person
who owns more than one percent (1%) of the capital or profits interest in the
Employer. In determining percentage ownership hereunder, employers that would
otherwise be aggregated under Code Sections 414(b), (c), (m) and (o) shall be
treated as separate employers. However, in determining whether an individual has
A415 Compensation@ of more than $150,000, A415 Compensation@ from each employer
required to be aggregated under Code Sections 414(b), (c), (m) and (o) shall be
taken into account.


 
 

--------------------------------------------------------------------------------

 

For purposes of this Section, the determination of A415 Compensation@ shall be
made by including amounts which are contributed by the Employer pursuant to a
salary reduction agreement and which are not includible in the gross income of
the Participant under Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B),
403(b) or 457(b), and Employee contributions described in Code Section 414(h)(2)
that are treated as Employer contributions.


1.30 ALate Retirement Date@ means a Participant=s actual Retirement Date after
having reached Normal Retirement Date.


1.31 ALeased Employee@ means any person (other than an Employee of the recipient
Employer) who pursuant to an agreement between the recipient Employer and any
other person or entity (Aleasing organization@) has performed services for the
recipient (or for the recipient and related persons determined in accordance
with Code Section 414(n)(6)) on a substantially full time basis for a period of
at least one year, and such services are performed under primary direction or
control by the recipient Employer. Contributions or benefits provided a Leased
Employee by the leasing organization which are attributable to services
performed for the recipient Employer shall be treated as provided by the
recipient Employer. Furthermore, Compensation for a Leased Employee shall only
include Compensation from the leasing organization that is attributable to
services performed for the recipient Employer. A Leased Employee shall not be
considered an Employee of the recipient Employer:


(a) if such employee is covered by a money purchase pension plan providing:


(1) a nonintegrated employer contribution rate of at least 10% of compensation,
as defined in Code Section 415(c)(3);


(2) immediate participation;


(3) full and immediate vesting; and


(b) if Leased Employees do not constitute more than 20% of the recipient
Employer=s nonhighly compensated work force.


1.32 ALife Expectancy@ computed, for purposes of Sections 7.5(f) and 7.5(g),
using the Single Life Table in Regulation 1.401(a)(9)-9.


1.33 ANon-Highly Compensated Participant@ means any Participant who is not a
Highly Compensated Employee.


1.34 ANon-Key Employee@ means any Employee or former Employee (and such
Employee=s or former Employee=s Beneficiaries) who is not a Key Employee.


1.35 ANormal Retirement Age@ means the Participant=s 65th birthday. A
Participant shall become fully Vested in the Participant=s Account upon
attaining Normal Retirement Age.


1.36 ANormal Retirement Date@ means the Participant=s Normal Retirement Age.


1.37 A1-Year Break in Service@ means the applicable computation period during
which an Employee has not completed more than 500 Hours of Service with the
Employer. Further, solely for the purpose of determining whether a Participant
has incurred a 1-Year Break in Service, Hours of Service shall be recognized for
Aauthorized leaves of absence@ and Amaternity and paternity leaves of absence.@
Years of Service and 1-Year Breaks in Service shall be measured on the same
computation period.


 
 

--------------------------------------------------------------------------------

 
AAuthorized leave of absence@ means an unpaid, temporary cessation from active
employment with the Employer pursuant to an established nondiscriminatory
policy, whether occasioned by illness, military service, or any other reason.


A Amaternity or paternity leave of absence@ means an absence from work for any
period by reason of the Employee=s pregnancy, birth of the Employee=s child,
placement of a child with the Employee in connection with the adoption of such
child, or any absence for the purpose of caring for such child for a period
immediately following such birth or placement. For this purpose, Hours of
Service shall be credited for the computation period in which the absence from
work begins, only if credit therefore is necessary to prevent the Employee from
incurring a 1-Year Break in Service, or, in any other case, in the immediately
following computation period. The Hours of Service credited for a Amaternity or
paternity leave of absence@ shall be those which would normally have been
credited but for such absence, or, in any case in which the Administrator is
unable to determine such hours normally credited, eight (8) Hours of Service per
day. The total Hours of Service required to be credited for a Amaternity or
paternity leave of absence@ shall not exceed the number of Hours of Service
needed to prevent the Employee from incurring a 1-Year Break in Service.


1.38 AOther Investments Account@ means the account of a Participant which is
credited with such Participant=s share of the net gain (or loss) of the Plan,
Forfeitures and Employer contributions in other than Company Stock and which is
debited with payments made to pay for Company Stock.


1.39 AParticipant@ means any Eligible Employee who participates in the Plan and
has not for any reason become ineligible to participate further in the Plan.


1.40 AParticipant=s Account@ means the account established and maintained by the
Administrator for each Participant with respect to such Participant=s total
interest in the Plan and Trust resulting from the Employer contributions.


1.41 AParticipant=s Account Balance@ means the account balance as of the last
Valuation Date in the calendar year immediately preceding the Distribution
Calendar Year (valuation calendar year) increased by the amount of any
contributions made and allocated or Forfeitures allocated to the account balance
as of dates in the valuation calendar year after the Valuation Date and
decreased by distributions made in the valuation calendar year after the
Valuation Date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the Distribution Calendar Year if distributed or transferred in the
valuation calendar year.


1.42 APlan@ means this instrument, including all amendments thereto.


1.43 APlan Year@ means the Plan=s accounting year of twelve (12) months
commencing on January 1st of each year and ending the following December 31st.


1.44 ARegulation@ means the Income Tax Regulations as promulgated by the
Secretary of the Treasury or a delegate of the Secretary of the Treasury, and as
amended from time to time.


1.45 ARetired Participant@ means a person who has been a Participant, but who
has become entitled to retirement benefits under the Plan.


1.46 ARetirement Date@ means the date as of which a Participant retires for
reasons other than Total and Permanent Disability, whether such retirement
occurs on a Participant=s Normal Retirement Date or Late Retirement Date (see
Section 7.1).


 
 

--------------------------------------------------------------------------------

 

1.47 ATerminated Participant@ means a person who has been a Participant, but
whose employment has been terminated other than by death, Total and Permanent
Disability or retirement.


1.48 ATop Heavy Plan@ means a plan described in Section 10.2(a).


1.49 ATop Heavy Plan Year@ means a Plan Year during which the Plan is a Top
Heavy Plan.


1.50 ATotal and Permanent Disability@ means a physical or mental condition of a
Participant resulting from bodily injury, disease, or mental disorder which
renders such Participant incapable of continuing any gainful occupation and
which condition constitutes total disability under the federal Social Security
Acts.


1.51 ATrustee@ means the person or entity named as trustee herein or in any
separate trust forming a part of this Plan, and any successors.


1.52 ATrust Fund@ means the assets of the Plan and Trust as the same shall exist
from time to time.


1.53 AUnallocated Company Stock Suspense Account@ means an account containing
Company Stock acquired with the proceeds of an Exempt Loan and which has not
been released from such account and allocated to the Participants= Company Stock
Accounts.


1.54 AValuation Date@ means the Anniversary Date and may include any other date
or dates deemed necessary or appropriate by the Administrator for the valuation
of the Participant=s accounts during the Plan Year, which may include any day
that the Trustee, any transfer agent appointed by the Trustee or the Employer or
any stock exchange used by such agent, are open for business.


1.55 AVested@ means the nonforfeitable portion of any account maintained on
behalf of a Participant.


1.56 AYear of Service@ means the computation period of twelve (12) consecutive
months, herein set forth, during which an Employee has at least 1000 Hours of
Service.


For purposes of eligibility for participation, the initial computation period
shall begin with the date on which the Employee first performs an Hour of
Service. The participation computation period beginning after a 1-Year Break in
Service shall be measured from the date on which an Employee again performs an
Hour of Service. The participation computation period shall shift to the Plan
Year which includes the anniversary of the date on which the Employee first
performed an Hour of Service. An Employee who is credited with the required
Hours of Service in both the initial computation period (or the computation
period beginning after a 1-Year Break in Service) and the Plan Year which
includes the anniversary of the date on which the Employee first performed an
Hour of Service, shall be credited with two (2) Years of Service for purposes of
eligibility to participate.


For vesting purposes, the computation periods shall be the Plan Year, including
periods prior to the Effective Date of the Plan and prior to the first Plan
Year.


The computation period shall be the Plan Year if not otherwise set forth herein.
 
 

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, for any short Plan Year, the determination of
whether an Employee has completed a Year of Service shall be made in accordance
with Department of Labor regulation 2530.203-2(c). However, in determining
whether an Employee has completed a Year of Service for benefit accrual purposes
in the short Plan Year, the number of the Hours of Service required shall be
proportionately reduced based on the number of full months in the short Plan
Year.


Years of Service with any Affiliated Employer shall be recognized.


ARTICLE II
ADMINISTRATION


2.1  POWERS AND RESPONSIBILITIES OF THE EMPLOYER


(a) In addition to the general powers and responsibilities otherwise provided
for in this Plan, the Employer shall be empowered to appoint and remove the
Trustee and the Administrator from time to time as it deems necessary for the
proper administration of the Plan to ensure that the Plan is being operated for
the exclusive benefit of the Participants and their Beneficiaries in accordance
with the terms of the Plan, the Code, and the Act. The Employer may appoint
counsel, specialists, advisers, agents (including any nonfiduciary agent) and
other persons as the Employer deems necessary or desirable in connection with
the exercise of its fiduciary duties under this Plan. The Employer may
compensate such agents or advisers from the assets of the Plan as fiduciary
expenses (but not including any business (settlor) expenses of the Employer), to
the extent not paid by the Employer.


(b) The Employer shall establish a Afunding policy and method,@ i.e., it shall
determine whether the Plan has a short run need for liquidity (e.g., to pay
benefits) or whether liquidity is a long run goal and investment growth (and
stability of same) is a more current need, or shall appoint a qualified person
to do so. The Employer or its delegate shall communicate such needs and goals to
the Trustee, who shall coordinate such Plan needs with its investment policy.
The communication of such a Afunding policy and method@ shall not, however,
constitute a directive to the Trustee as to the investment of the Trust Funds.
Such Afunding policy and method@ shall be consistent with the objectives of this
Plan and with the requirements of Title I of the Act.


(c) The Employer shall periodically review the performance of any Fiduciary or
other person to whom duties have been delegated or allocated by it under the
provisions of this Plan or pursuant to procedures established hereunder. This
requirement may be satisfied by formal periodic review by the Employer or by a
qualified person specifically designated by the Employer, through day-to-day
conduct and evaluation, or through other appropriate ways.


(d) The Employer will furnish Plan Fiduciaries and Participants with notices and
information statements when voting rights must be exercised pursuant to Section
8.4.


 
 

--------------------------------------------------------------------------------

 
2.2 DESIGNATION OF ADMINISTRATIVE AUTHORITY


The Employer shall be the Administrator. The Employer may appoint any person,
including, but not limited to, the Employees of the Employer, to perform the
duties of the Administrator. Any person so appointed shall signify acceptance by
filing written acceptance with the Employer. Upon the resignation or removal of
any individual performing the duties of the Administrator, the Employer may
designate a successor.


2.3  ALLOCATION AND DELEGATION OF RESPONSIBILITIES


If more than one person is appointed as Administrator, the responsibilities of
each Administrator may be specified by the Employer and accepted in writing by
each Administrator. In the event that no such delegation is made by the
Employer, the Administrators may allocate the responsibilities among themselves,
in which event the Administrators shall notify the Employer and the Trustee in
writing of such action and specify the responsibilities of each Administrator.
The Trustee thereafter shall accept and rely upon any documents executed by the
appropriate Administrator until such time as the Employer or the Administrators
file with the Trustee a written revocation of such designation.


2.4  POWERS AND DUTIES OF THE ADMINISTRATOR


The primary responsibility of the Administrator is to administer the Plan for
the exclusive benefit of the Participants and their Beneficiaries, subject to
the specific terms of the Plan. The Administrator shall administer the Plan in
accordance with its terms and shall have the power and discretion to construe
the terms of the Plan and to determine all questions arising in connection with
the administration, interpretation, and application of the Plan. Any such
determination by the Administrator shall be conclusive and binding upon all
persons. The Administrator may establish procedures, correct any defect, supply
any information, or reconcile any inconsistency in such manner and to such
extent as shall be deemed necessary or advisable to carry out the purpose of the
Plan; provided, however, that any procedure, discretionary act, interpretation
or construction shall be done in a nondiscriminatory manner based upon uniform
principles consistently applied and shall be consistent with the intent that the
Plan shall continue to be deemed a qualified plan under the terms of Code
Section 401(a), and shall comply with the terms of the Act and all regulations
issued pursuant thereto. The Administrator shall have all powers necessary or
appropriate to accomplish the Administrator=s duties under the Plan.


The Administrator shall be charged with the duties of the general administration
of the Plan as set forth under the terms of the Plan, including, but not limited
to, the following:


(a) the discretion to determine all questions relating to the eligibility of
Employees to participate or remain a Participant hereunder and to receive
benefits under the Plan;


(b) to compute, certify, and direct the Trustee with respect to the amount and
the kind of benefits to which any Participant shall be entitled hereunder;


(c) to authorize and direct the Trustee with respect to all nondiscretionary or
otherwise directed disbursements from the Trust;


(d) to maintain all necessary records for the administration of the Plan;


 
 

--------------------------------------------------------------------------------

 


(e) to interpret the provisions of the Plan and to make and publish such rules
for regulation of the Plan as are consistent with the terms hereof;


(f) to determine the size and type of any Contract to be purchased from any
insurer, and to designate the insurer from which such Contract shall be
purchased;


(g) to compute and certify to the Employer and to the Trustee from time to time
the sums of money necessary or desirable to be contributed to the Plan;


(h) to consult with the Employer and the Trustee regarding the short and
long-term liquidity needs of the Plan in order that the Trustee can exercise any
investment discretion in a manner designed to accomplish specific objectives;


(i) to establish and communicate to Participants a procedure for allowing each
Participant to direct the Trustee as to the distribution of such Participant=s
Company Stock Account pursuant to Section 4.6;


(j) to establish and communicate to Participants a procedure and method to
insure that each Participant will vote Company Stock allocated to such
Participant=s Company Stock Account pursuant to Section 8.4;


(k) to determine the validity of, and take appropriate action with respect to,
any qualified domestic relations order received by it; and


(1) to assist any Participant regarding the Participant=s rights, benefits, or
elections available under the Plan.


2.5  RECORDS AND REPORTS


The Administrator shall keep a record of all actions taken and shall keep all
other books of account, records, policies, and other data that may be necessary
for proper administration of the Plan and shall be responsible for supplying all
information and reports to the Internal Revenue Service, Department of Labor,
Participants, Beneficiaries and others as required by law.


2.6  APPOINTMENT OF ADVISERS


The Administrator, or the Trustee with the consent of the Administrator, may
appoint counsel, specialists, advisers, agents (including nonfiduciary agents)
and other persons as the Administrator or the Trustee deems necessary or
desirable in connection with the administration of this Plan, including but not
limited to agents and advisers to assist with the administration and management
of the Plan, and thereby to provide, among such other duties as the
Administrator may appoint, assistance with maintaining Plan records and the
providing of investment information to the Plan=s investment fiduciaries.


2.7  PAYMENT OF EXPENSES


All expenses of administration may be paid out of the Trust Fund unless paid by
the Employer. Such expenses shall include any expenses incident to the
functioning of the Administrator, or any person or persons retained or appointed
by any Named Fiduciary incident to the exercise of their duties under the Plan,
including, but not limited to, fees of accountants, counsel, Investment
Managers, and other specialists and their agents, the costs of any bonds
required pursuant to Act Section 412, and other costs of administering the Plan.
Until paid, the expenses shall constitute a liability of the Trust Fund.


 
 

--------------------------------------------------------------------------------

 
2.8  CLAIMS PROCEDURE


Claims for benefits under the Plan may be filed in writing with the
Administrator. Written or electronic notice of the disposition of a claim shall
be furnished to the claimant within 90 days after the application is filed, or
such period as is required by applicable law or Department of Labor regulation.
In the event the claim is denied, the reasons for the denial shall be
specifically set forth in the notice in language calculated to be understood by
the claimant, pertinent provisions of the Plan shall be cited, and, where
appropriate, an explanation as to how the claimant can perfect the claim will be
provided. In addition, the claimant shall be furnished with an explanation of
the Plan=s claims review procedure.


2.9  CLAIMS REVIEW PROCEDURE


Any Employee, former Employee, or Beneficiary of either, who has been denied a
benefit by a decision of the Administrator pursuant to Section 2.8 shall be
entitled to request the Administrator to give further consideration to a claim
by filing with the Administrator a written request for a hearing. Such request,
together with a written statement of the reasons why the claimant believes the
claim should be allowed, shall be filed with the Administrator no later than 60
days after receipt of the written or electronic notification provided for in
Section 2.8. The Administrator shall then conduct a hearing within the next 60
days, at which the claimant may be represented by an attorney or any other
representative of such claimant=s choosing and expense and at which the claimant
shall have an opportunity to submit written and oral evidence and arguments in
support of the claim. At the hearing the claimant or the claimant=s
representative shall have an opportunity to review all documents in the
possession of the Administrator which are pertinent to the claim at issue and
its disallowance. Either the claimant or the Administrator may cause a court
reporter to attend the hearing and record the proceedings. In such event, a
complete written transcript of the proceedings shall be furnished to both
parties by the court reporter. The full expense of any such court reporter and
such transcripts shall be borne by the party causing the court reporter to
attend the hearing. A final decision as to the allowance of the claim shall be
made by the Administrator within 60 days of receipt of the appeal (unless there
has been an extension of 60 days due to special circumstances, provided the
delay and the special circumstances occasioning it are communicated to the
claimant within the 60 day period). Such communication shall be written in a
manner calculated to be understood by the claimant and shall include specific
reasons for the decision and specific references to the pertinent Plan
provisions on which the decision is based.


ARTICLE III
ELIGIBILITY


3.1  CONDITIONS OF ELIGIBILITY


Any Eligible Employee who has completed one (1) Year of Service and has attained
age 21 shall be eligible to participate hereunder as of the date such Employee
has satisfied such requirements.
 
 

--------------------------------------------------------------------------------

 


3.2  EFFECTIVE DATE OF PARTICIPATION


An Eligible Employee shall become a Participant effective as of the first day of
the Plan Year in which such Employee met the eligibility requirements of Section
3.1 if such eligibility requirements were met during the first six months of
that Plan Year, or, if such Employee met the eligibility requirements of Section
3.1 during the last six months of a Plan Year, then the Employee shall become a
Participant effective as of the first day of the next succeeding Plan Year,
provided said Employee was still employed as of such date (or if not employed on
such date, as of the date of rehire if a 1-Year Break in Service has not
occurred or, if later, the date that the Employee would have otherwise entered
the Plan had the Employee not terminated employment).


If an Employee, who has satisfied the Plan=s eligibility requirements and would
otherwise have become a Participant, shall go from a classification of a
noneligible Employee to an Eligible Employee, such Employee shall become a
Participant on the date such Employee becomes an Eligible Employee or, if later,
the date that the Employee would have otherwise entered the Plan had the
Employee always been an Eligible Employee.


If an Employee, who has satisfied the Plan=s eligibility requirements and would
otherwise become a Participant, shall go from a classification of an Eligible
Employee to a noneligible class of Employees, such Employee shall become a
Participant in the Plan on the date such Employee again becomes an Eligible
Employee, or, if later, the date that the Employee would have otherwise entered
the Plan had the Employee always been an Eligible Employee. However, if such
Employee incurs a 1-Year Break in Service, eligibility will be determined under
the Break in Service rules set forth in Section 3.7.


3.3  DETERMINATION OF ELIGIBILITY


The Administrator shall determine the eligibility of each Employee for
participation in the Plan based upon information furnished by the Employer. Such
determination shall be conclusive and binding upon all persons, as long as the
same is made pursuant to the Plan and the Act. Such determination shall be
subject to review pursuant to Section 2.9.


3.4  TERMINATION OF ELIGIBILITY


In the event a Participant shall go from a classification of an Eligible
Employee to an ineligible Employee, such Former Participant shall continue to
vest in the Plan for each Year of Service completed while a noneligible
Employee, until such time as the Participant=s Account shall be forfeited or
distributed pursuant to the terms of the Plan. Additionally, the Former
Participant=s interest in the Plan shall continue to share in the earnings of
the Trust Fund.


3.5  OMISSION OF ELIGIBLE EMPLOYEE


If, in any Plan Year, any Employee who should be included as a Participant in
the Plan is erroneously omitted and discovery of such omission is not made until
after a contribution by the Employer for the year has been made and allocated,
then the Employer shall make a subsequent contribution, if necessary after the
application of Section 4.3(1), so that the omitted Employee receives a total
amount which the Employee would have received (including both Employer
contributions and earnings thereon) had the Employee not been omitted. Such
contribution shall be made regardless of whether it is deductible in whole or in
part in any taxable year under applicable provisions of the Code.


 
 

--------------------------------------------------------------------------------

 
3.6  INCLUSION OF INELIGIBLE EMPLOYEE


If, in any Plan Year, any person who should not have been included as a
Participant in the Plan is erroneously included and discovery of such inclusion
is not made until after a contribution for the year has been made and allocated,
the Employer shall be entitled to recover the contribution made with respect to
the ineligible person provided the error is discovered within twelve (12) months
of the date on which it was made. Otherwise, the amount contributed with respect
to the ineligible person shall constitute a Forfeiture for the Plan Year in
which the discovery is made.


3.7  REHIRED EMPLOYEES AND BREAKS IN SERVICE


(a) If any Participant becomes a Former Participant due to severance from
employment with the Employer and is redeployed by the Employer before a 1-Year
Break in Service occurs, the Former Participant shall become a Participant as of
the redeployment date.


(b) If any Participant becomes a Former Participant due to severance from
employment with the Employer and is redeployed after a 1-Year Break in Service
has occurred, Years of Service shall include Years of Service prior to the
1-Year Break in Service subject to the following rules:


(1) In the case of a Former Participant who under the Plan does not have a
nonforfeitable right to any interest in the Plan resulting from Employer
contributions, Years of Service before a period of 1-Year Break in Service will
not be taken into account if the number of consecutive 1-Year Breaks in Service
equal or exceed the greater of (A) five (5) or (B) the aggregate number of
pre-break Years of Service. Such aggregate number of Years of Service will not
include any Years of Service disregarded under the preceding sentence by reason
of prior 1-Year Breaks in Service.


(2) A Former Participant who has not had Years of Service before a 1-Year Break
in Service disregarded pursuant to (1) above, and completes a Year of Service
for eligibility purposes shall participate in the Plan as of the date
immediately following completion of a Year of Service.


(c) After a Former Participant who has severed employment with the Employer
incurs five (5) consecutive 1-Year Breaks in Service, the Vested portion of said
Former Participant=s Account attributable to pre-break service shall not be
increased as a result of post-break service. In such case, separate accounts
will be maintained as follows:


(1) one account for nonforfeitable benefits attributable to pre-break service;
and


(2) one account representing the Participant=s Employer derived account balance
in the Plan attributable to post-break service.


 
 

--------------------------------------------------------------------------------

 

3.8  ELECTION NOT TO PARTICIPATE


An Employee may, subject to the approval of the Employer, elect voluntarily not
to participate in the Plan. The election not to participate must be communicated
to the Employer, in writing, within a reasonable period of time before the
beginning of a Plan Year.


ARTICLE IV
CONTRIBUTION AND ALLOCATION


4.1  FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION


(a) For each Plan Year, the Employer shall contribute to the Plan such amount as
shall be determined by the Employer.


(b) The Employer contribution shall not be limited to years in which the
Employer has current or accumulated net profit. Additionally, to the extent
necessary, the Employer shall contribute to the Plan the amount necessary to
provide the top heavy minimum contribution. All contributions by the Employer
shall be made in cash or in such property as is acceptable to the Trustee.


4.2  TIME OF PAYMENT OF EMPLOYER CONTRIBUTION


The Employer may make its contribution to the Plan for a particular Plan Year at
such time as the Employer, in its sole discretion, determines. If the Employer
makes a contribution for a particular Plan Year after the close of that Plan
Year, the Employer will designate to the Trustee the Plan Year for which the
Employer is making its contribution.


4.3 ALLOCATION OF CONTRIBUTION, FORFEITURES AND EARNINGS


(a) The Administrator shall establish and maintain an account in the name of
each Participant to which the Administrator shall credit as of each Anniversary
Date, or other Valuation Date, all amounts allocated to each such Participant as
set forth herein.


(b) The Employer shall provide the Administrator with all information required
by the Administrator to make a proper allocation of the Employer contribution
for each Plan Year. Within a reasonable period of time after the date of receipt
by the Administrator of such information, the Administrator shall allocate such
contribution to each Participant=s Account in the same proportion that each such
Participant=s Compensation for the year bears to the total Compensation of all
Participants for such year.


Only Participants who have completed a Year of Service during the Plan Year and
are actively employed on the last day of the Plan Year shall be eligible to
share in the discretionary contribution for the year.
 
(c) The Company Stock Account of each Participant shall be credited as of each
Anniversary Date with Forfeitures of Company Stock and the Participant=s
allocable share of Company Stock (including fractional shares) purchased and
paid for by the Plan or contributed in kind by the Employer. Stock dividends on
Company Stock held in the Participant=s Company Stock Account shall be credited
to the Participant=s Company Stock Account when paid to the Plan. Cash dividends
on Company Stock held in the Participant=s Company Stock Account shall, in the
sole discretion of the Administrator, either be credited to the Participant=s
Other Investments Account when paid to the Plan or be used to repay an Exempt
Loan; provided, however, that when cash dividends are used to repay an Exempt
Loan, Company Stock shall be released from the Unallocated Company Stock
Suspense Account and allocated to the Participant=s Company Stock Account
pursuant to Section 4.3(e) and, provided further, that Company Stock allocated
to the Participant=s Company Stock Account shall have a fair market value not
less than the amount of cash dividends which would have been allocated to such
Participant=s Other Investments Account for the year.


 
 

--------------------------------------------------------------------------------

 
Company Stock acquired by the Plan with the proceeds of an Exempt Loan shall
only be allocated to each Participant=s Company Stock Account upon release from
the Unallocated Company Stock Suspense Account as provided in Section 4.3(e)
herein. Company Stock acquired with the proceeds of an Exempt Loan shall be an
asset of the Trust Fund and maintained in the Unallocated Company Stock Suspense
Account.


(d) As of each Valuation Date, before the current valuation period allocation of
Employer contributions and Forfeitures, any earnings or losses (net appreciation
or net depreciation) of the Trust Fund shall be allocated in the same proportion
that each Participant=s and Former Participant=s nonsegregated accounts (other
than each Participant=s Company Stock Account) bear to the total of all
Participants= and Former Participants= nonsegregated accounts (other than each
Participant=s Company Stock Account) as of such date.


Earnings or losses do not include the interest paid under any installment
contract for the purchase of Company Stock by the Trust Fund or on any loan used
by the Trust Fund to purchase Company Stock, nor does it include income received
by the Trust Fund with respect to Company Stock acquired with the proceeds of an
Exempt Loan; all income received by the Trust Fund from Company Stock acquired
with the proceeds of an Exempt Loan may, at the discretion of the Administrator,
be used to repay such loan.

(e) All Company Stock acquired by the Plan with the proceeds of an Exempt Loan
must be added to and maintained in the Unallocated Company Stock Suspense
Account. Such Company Stock shall be released and withdrawn from that account as
if all Company Stock in that account were encumbered. For each Plan Year during
the duration of the loan, the number of shares of Company Stock released shall
equal the number of encumbered shares held immediately before release for the
current Plan Year multiplied by a fraction, the numerator of which is the amount
of principal and interest paid for the Plan Year and the denominator of which is
the sum of the numerator plus the principal and interest to be paid for all
future Plan Years. As of each Anniversary Date, the Plan must consistently
allocate to each Participant=s Account, in the same manner as Employer
discretionary contributions pursuant to Section 4.1(a) are allocated,
non-monetary units (shares and fractional shares of Company Stock) representing
each Participant=s interest in Company Stock withdrawn from the Unallocated
Company Stock Suspense Account. However, Company Stock released from the
Unallocated Company Stock Suspense Account with cash dividends pursuant to
Section 4.3(c) shall be allocated to each Participant=s Company Stock Account in
the same proportion that each such Participant=s number of shares of Company
Stock sharing in such cash dividends bears to the total number of shares of all
Participant=s Company Stock sharing in such cash dividends. Income earned with
respect to Company Stock in the Unallocated Company Stock Suspense Account shall
be used, at the discretion of the Administrator, to repay the Exempt Loan used
to purchase such Company Stock. Company Stock released from the Unallocated
Company Stock Suspense Account with such income, and any income which is not so
used, shall be allocated as of each Anniversary Date in the same proportion that
each Participant=s and Former Participant=s nonsegregated accounts after the
allocation of any earnings or losses pursuant to Section 4.3(d) bear to the
total of all Participants= and Former Participants= nonsegregated accounts after
the allocation of any earnings or losses pursuant to Section 4.3(d).


 
 

--------------------------------------------------------------------------------

 
(f) On or before each Anniversary Date any amounts which became Forfeitures
since the last Anniversary Date may be used to satisfy any contribution that may
be required pursuant to Section 3.5 and/or 7.8, or used to pay any
administrative expenses of the Plan. The remaining Forfeitures, if any, shall be
allocated each year among the Participants= Accounts of Participants otherwise
eligible to share in the allocation of discretionary contributions in the same
proportion that each such Participant=s Compensation for the year bears to the
total Compensation of all such Participants for the year.


Provided, however, that in the event the allocation of Forfeitures provided
herein shall cause the Aannual addition@ (as defined in Section 4.4) to any
Participant=s Account to exceed the amount allowable by the Code, the excess
shall be reallocated in accordance with Section 4.5.


(g) For any Top Heavy Plan Year, Employees not otherwise eligible to share in
the allocation of contributions and Forfeitures as provided above, shall receive
the minimum allocation provided for in Section 4.3(i) if eligible pursuant to
the provisions of Section 4.3(k).
 
(h) Notwithstanding the foregoing, Participants who are not actively employed on
the last day of the Plan Year due to Retirement (Normal or Late), Total and
Permanent Disability or death shall share in the allocation of contributions and
Forfeitures for that Plan Year.


(i) Minimum Allocations Required for Top Heavy Plan Years: Notwithstanding the
foregoing, for any Top Heavy Plan Year, the sum of the Employer contributions
and Forfeitures allocated to the Participant=s Account of each Employee shall be
equal to at least three percent (3%) of such Employee=s A415 Compensation@
(reduced by contributions and forfeitures, if any, allocated to each Employee in
any defined contribution plan included with this Plan in a Required Aggregation
Group). However, if (1) the sum of the Employer contributions and Forfeitures
allocated to the Participant=s Account of each Key Employee for such Top Heavy
Plan Year is less than three percent (3%) of each Key Employee=s A415
Compensation@ and (2) this Plan is not required to be included in an Aggregation
Group to enable a defined benefit plan to meet the requirements of Code Section
401(a)(4) or 410, then the sum of the Employer contributions and Forfeitures
allocated to the Participant=s Account of each Employee shall be equal to the
largest percentage allocated to the Participant=s Account of any Key Employee.
 
 

--------------------------------------------------------------------------------

 


However, no such minimum allocation shall be required in this Plan for any
Employee who participates in another defined contribution plan subject to Code
Section 412 included with this Plan in a Required Aggregation Group.


(j) For purposes of the minimum allocations set forth above, the percentage
allocated to the Participant=s Account of any Key Employee shall be equal to the
ratio of the sum of the Employer contributions and Forfeitures allocated on
behalf of such Key Employee divided by the A415 Compensation@for such Key
Employee.


(k) For any Top Heavy Plan Year, the minimum allocations set forth above shall
be allocated to the Participant=s Account of all Employees who are Participants
and who are employed by the Employer on the last day of the Plan Year, including
Employees who have (1) failed to complete a Year of Service; and (2) declined to
make mandatory contributions (if required) to the Plan.


(1) For the purposes of this Section, A415 Compensation@ in excess of $150,000
(or such other amount provided in the Code) shall be disregarded. Such amount
shall be adjusted for increases in the cost of living in accordance with Code
Section 401(a)(17)(B), except that the dollar increase in effect on January 1 of
any calendar year shall be effective for the Plan Year beginning with or within
such calendar year. if A415 Compensation@ for any prior determination period is
taken into account in determining a Participant=s minimum benefit for the
current Plan Year, the A415 Compensation@ for such determination period is
subject to the applicable annual A415 Compensation@ limit in effect for that
prior period. For this purpose, in determining the minimum benefit in Plan Years
beginning on or after January 1, 1989, the annual A415 Compensation@ limit in
effect for determination periods beginning before that date is $200,000 (or such
other amount as adjusted for increases in the cost of living in accordance with
Code Section 415(d) for determination periods beginning on or after January 1,
1989, and in accordance with Code Section 401(a)(17)(B) for determination
periods beginning on or after January 1, 1994). For determination periods
beginning prior to January 1, 1989, the $200,000 limit shall apply only for Top
Heavy Plan Years and shall not be adjusted. For any short Plan Year the A415
Compensation@ limit shall be an amount equal to the A415 Compensation@ limit for
the calendar year in which the Plan Year begins multiplied by the ratio obtained
by dividing the number of full months in the short Plan Year by twelve (12).


(m) Notwithstanding anything in this Section to the contrary, all information
necessary to properly reflect a given transaction may not be available until
after the date specified herein for processing such transaction, in which case
the transaction will be reflected when such information is received and
processed. Subject to express limits that may be imposed under the Code, the
processing of any contribution, distribution or other transaction may be delayed
for any legitimate business reason (including, but not limited to, failure of
systems or computer programs, failure of the means of the transmission of data,
force majeure, the failure of a service provider to timely receive values or
prices, and the correction for errors or omissions or the errors or
 
 

--------------------------------------------------------------------------------

 

omissions of any service provider). The processing date of a transaction will be
binding for all purposes of the Plan.


(n) Notwithstanding anything to the contrary, if this is a Plan that would
otherwise fail to meet the requirements of Code Section 410(b)(1)(B) and the
Regulations thereunder because Employer contributions would not be allocated to
a sufficient number or percentage of Participants for a Plan Year, then the
following rules shall apply:


(1) The group of Participants eligible to share in the Employer=s contribution
and Forfeitures for the Plan Year shall be expanded to include the minimum
number of Participants who would not otherwise be eligible as are necessary to
satisfy the applicable test specified above. The specific Participants who shall
become eligible under the terms of this paragraph shall be those who have not
separated from service prior to the last day of the Plan Year and have completed
the greatest number of Hours of Service in the Plan Year.


(2) If after application of paragraph (1) above, the applicable test is still
not satisfied, then the group of Participants eligible to share in the
Employer=s contribution and Forfeitures for the Plan Year shall be further
expanded to include the minimum number of Participants who have separated from
service prior to the last day of the Plan Year as are necessary to satisfy the
applicable test. The specific Participants who shall become eligible to share
shall be those Participants who have completed the greatest number of Hours of
Service in the Plan Year before terminating employment.


(3) Nothing in this Section shall permit the reduction of a Participant=s
accrued benefit. Therefore any amounts that have previously been allocated to
Participants may not be reallocated to satisfy these requirements. In such
event, the Employer shall make an additional contribution equal to the amount
such affected Participants would have received had they been included in the
allocations, even if it exceeds the amount which would be deductible under Code
Section 404. Any adjustment to the allocations pursuant to this paragraph shall
be considered a retroactive amendment adopted by the last day of the Plan Year.


(4) Notwithstanding the foregoing, if the portion of the Plan which is not a
Code Section 401(k) plan would fail to satisfy Code Section 410(b) if the
coverage tests were applied by treating those Participants whose only allocation
would otherwise be provided under the top heavy formula as if they were not
currently benefiting under the Plan, then, for purposes of this Section 4.3(n),
such Participants shall be treated as not benefiting and shall therefore be
eligible to be included in the expanded class of Participants who will share in
the allocation provided under the Plan=s non top heavy formula.


 
 

--------------------------------------------------------------------------------

 

4.4 MAXIMUM ANNUAL ADDITIONS


(a) Notwithstanding the foregoing, the maximum Aannual additions@ credited to a
Participant=s accounts for any Alimitation year@ shall equal the lesser of: (1)
$40,000 adjusted annually as provided in Code Section 415(d) pursuant to the
Regulations, or (2) one-hundred percent (100%) of the Participant=s A415
Compensation@ for such Alimitation year.@ If the Employer contribution that
would otherwise be contributed or allocated to the Participant=s accounts would
cause the Aannual additions@ for the Alimitation year@ to exceed the maximum
Aannual additions,@ the amount contributed or allocated will be reduced so that
the Aannual additions@ for the Alimitation year@ will equal the maximum Aannual
additions,@ and any amount in excess of the maximum Aannual additions,@ which
would have been allocated to such Participant may be allocated to other
Participants. For any short Alimitation year,@ the dollar limitation in (1)
above shall be reduced by a fraction, the numerator of which is the number of
full months in the short Alimitation year@ and the denominator of which is
twelve (12).


(b) For purposes of applying the limitations of Code Section 415, Aannual
additions@ means the sum credited to a Participant=s accounts for any
Alimitation year@ of (1) Employer contributions, (2) Employee contributions, (3)
forfeitures, (4) amounts allocated, after March 31, 1984, to an individual
medical account, as defined in Code Section 415(l)(2) which is part of a pension
or annuity plan maintained by the Employer, (5) amounts derived from
contributions paid or accrued after December 31, 1985, in taxable years ending
after such date, which are attributable to post-retirement medical benefits
allocated to the separate account of a key employee (as defined in Code Section
419A(d)(3)) under a welfare benefit plan (as defined in Code Section 419(e))
maintained by the Employer and (6) allocations under a simplified employee
pension plan. Except, however, the A415 Compensation@ percentage limitation
referred to in paragraph (a)(2) above shall not apply to: (1) any contribution
for medical benefits after separation from service (within the meaning of Code
Sections 401(h) or 419A(f)(2)) which is otherwise treated as an Aannual
addition,@ or (2) any amount otherwise treated as an Aannual addition@ under
Code Section 415(l)(1).


(c) For purposes of applying the limitations of Code Section 415, the following
are not Aannual additions@: (1) the transfer of funds from one qualified plan to
another and (2) provided no more than one-third of the Employer contributions
for the year are allocated to Highly Compensated Participants, Forfeitures of
Company Stock purchased with the proceeds of an Exempt Loan and Employer
contributions applied to the payment of interest on an Exempt Loan. In addition,
the following are not Employee contributions for the purposes of Section 4.4(b):
(1) rollover contributions (as defined in Code Sections 402(c), 403(a)(4),
403(b)(8), 408(d)(3) and 457(e)(16)); (2) repayments of loans made to a
Participant from the Plan; (3) repayments of distributions received by an
Employee pursuant to Code Section 411(a)(7)(B) (cash-outs); (4) repayments of
distributions received by an Employee pursuant to Code Section 411(a)(3)(D)
(mandatory contributions); and (5) Employee contributions to a simplified
employee pension excludable from gross income under Code Section 408(k)(6).


 
 

--------------------------------------------------------------------------------

 

(d) For purposes of applying the limitations of Code Section 415, the
 Alimitation year@ shall be the Plan Year.


(e) For the purpose of this Section, all qualified defined contribution plans
(whether terminated or not) ever maintained by the Employer shall be treated as
one defined contribution plan.


(1) For the purpose of this Section, if the Employer is a member of a controlled
group of corporations, trades or businesses under common control (as defined by
Code Section 1563(a) or Code Section 414(b) and (c) as modified by Code Section
415(h)), is a member of an affiliated service group (as defined by Code Section
414(m)), or is a member of a group of entities required to be aggregated
pursuant to Regulations under Code Section 414(o), all Employees of such
Employers shall be considered to be employed by a single Employer.


(g) If this is a plan described in Code Section 413(c) (other than a plan
described in Code Section 413(1)), then all of the benefits or contributions
attributable to a Participant from all of the Employers maintaining this Plan
shall be taken into account in applying the limits of this Section with respect
to such Participant. Furthermore, in applying the limitations of this Section
with respect to such a Participant, the total A415 Compensation@ received by the
Participant from all of the Employers maintaining the Plan shall be taken into
account.


(h)(1)  If a Participant participates in more than one defined contribution plan
maintained by the Employer which have different Anniversary Dates, the maximum
Aannual additions@ under this Plan shall equal the maximum Aannual additions@
for the Alimitation year@ minus any Aannual additions@ previously credited to
such Participant=s accounts during the Alimitation year.@


(2) If a Participant participates in both a defined contribution plan subject to
Code Section 412 and a defined contribution plan not subject to Code Section 412
maintained by the Employer which have the same Anniversary Date, Aannual
additions@ will be credited to the Participant=s accounts under the defined
contribution plan subject to Code Section 412 prior to crediting Aannual
additions@ to the Participant=s accounts under the defined contribution plan not
subject to Code Section 412.


(3) If a Participant participates in more than one defined contribution plan not
subject to Code Section 412 maintained by the Employer which have the same
Anniversary Date, the maximum Aannual additions@ under this Plan shall equal the
product of (A) the maximum Aannual additions@ for the Alimitation year@ minus
any Aannual additions@ previously credited under subparagraphs (1) or (2) above,
multiplied by (B) a fraction (i) the numerator of which is the Aannual
additions@ which would be credited to such Participant=s accounts under this
Plan without regard to the limitations of Code Section 415 and (ii) the
denominator of which is such Aannual additions@ for all plans described in this
subparagraph.


(i) Notwithstanding anything contained in this Section to the contrary, the
limitations, adjustments and other requirements prescribed in this Section shall
at all times comply with the provisions of Code Section 415 and the Regulations
thereunder.


 
 

--------------------------------------------------------------------------------

 

4.5 ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS


(a) If, as a result of the allocation of Forfeitures, a reasonable error in
estimating a Participant=s Compensation, a reasonable error in determining the
amount of elective deferrals (within the meaning of Code Section 402(g)(3)) that
may be made with respect to any Participant under the limits of Section 4.4 or
other facts and circumstances to which Regulation 1.415-6(b)(6) shall be
applicable, the Aannual additions@ under this Plan would cause the maximum
Aannual additions@ to be exceeded for any Participant, the Aexcess amount@ will
be disposed of in one of the following manners, as uniformly determined by the
Administrator for all Participants similarly situated.


(1) if the Participant is covered by the Plan at the end of the Alimitation
year,@ then the Aexcess amount@ will be used to reduce the Employer contribution
(including allocation of any Forfeitures) for such Participant in the next
Alimitation year,@ and each succeeding Alimitation year@ if necessary;


(2) If, after the application of subparagraph (1) above, an Aexcess amount@
still exists, and the Participant is not covered by the Plan at the end of the
Alimitation year,@ then the Aexcess amount@ will be held unallocated in a
ASection 415 suspense account.@ The ASection 415 suspense account@ will be
applied to reduce future Employer contributions (including allocation of any
Forfeitures) for all remaining Participants in the next Alimitation year,@ and
each succeeding Alimitation year@ if necessary;


(3) If a ASection 415 suspense account@ is in existence at any time during the
Alimitation year@ pursuant to this Section, it will not participate in the
allocation of investment gains and losses of the Trust Fund. if a ASection 415
suspense account@ is in existence at any time during a particular Alimitation
year,@ all amounts in the ASection 415 suspense account@ must be allocated and
reallocated to Participants= accounts before any Employer contributions or any
Employee contributions may be made to the Plan for that Alimitation
year.@ AExcess amounts@ may not be distributed to Participants or Former
Participants.


(b) For purposes of this Article, Aexcess amount@ for any Participant for a
Alimitation year@ shall mean the excess, if any, of (1) the Aannual additions@
which would be credited to the Participant=s account under the terms of the Plan
without regard to the limitations of Code Section 415 over (2) the maximum
Aannual additions@ determined pursuant to Section 4.4.


(c) For purposes of this Section, ASection 415 suspense account@ shall mean an
unallocated account equal to the sum of Aexcess amounts@ for all Participants in
the Plan during the Alimitation year.@


 
 

--------------------------------------------------------------------------------

 

4.6 DIRECTED INVESTMENT ACCOUNT


(a) Each AQualified Participant@ may elect within ninety (90) days after the
close of each Plan Year during the AQualified Election Period@ to direct the
Trustee in writing as to the distribution in cash and/or Company Stock of 25
percent of the total number of shares of Company Stock acquired by or
contributed to the Plan that have ever been allocated to such AQualified
Participant=s@ Company Stock Account (reduced by the number of shares of Company
Stock previously distributed in cash and/or Company Stock pursuant to a prior
election). In the case of the election year in which the last election can be
made by the Participant, the preceding sentence shall be applied by substituting
A50 percent@ for A25 percent.@ If the AQualified Participant@ elects to direct
the Trustee as to the distribution of the Participant=s Company Stock Account,
such direction shall be effective no later than 180 days after the close of the
Plan Year to which such direction applies.


Notwithstanding the above, if the fair market value (determined pursuant to
Section 6.1 at the Plan Valuation Date immediately preceding the first day on
which a AQualified Participant@ is eligible to make an election) of Company
Stock acquired by or contributed to the Plan and allocated to a AQualified
Participant=s@ Company Stock Account is $500 or less, then such Company Stock
shall not be subject to this paragraph. For purposes of determining whether the
fair market value exceeds $500, Company Stock held in accounts of all employee
stock ownership plans (as defined in Code Section 4975(e)(7)) and tax credit
employee stock ownership plans (as defined in Code Section 409(a)) maintained by
the Employer or any Affiliated Employer shall be considered as held by the Plan.


(b) For the purposes of this Section the following definitions shall apply:


(1) AQualified Participant@ means any Participant or Former Participant who has
completed ten (10) Years of Service as a Participant and has attained age 55.


(2) AQualified Election Period@ means the six (6) Plan Year period beginning
with the first Plan Year in which the Participant first became a AQualified
Participant.@


4.7 QUALIFIED MILITARY SERVICE


Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service will be provided in accordance with Code Section 414(u).


 
 

--------------------------------------------------------------------------------

 

ARTICLE V
FUNDING AND INVESTMENT POLICY


5.1  INVESTMENT POLICY


(a) The Plan is designed to invest primarily in Company Stock.


(b) With due regard to subparagraph (a) above, the Administrator may also direct
the Trustee to invest funds under the Plan in other property described in the
Trust or in life insurance policies to the extent permitted by subparagraph (c)
below, or the Trustee may hold such funds in cash or cash equivalents.


(c) With due regard to subparagraph (a) above, the Administrator may also direct
the Trustee to invest funds under the Plan in insurance policies on the life of
any Akeyman@ Employee. The proceeds of a Akeyman@ insurance policy may not be
used for the repayment of any indebtedness owed by the Plan which is secured by
Company Stock. In the event any Akeyman@ insurance is purchased by the Trustee,
the premiums paid thereon during any Plan Year, net of any policy dividends and
increases in cash surrender values, shall be treated as the cost of Plan
investment and any death benefit or cash surrender value received shall be
treated as proceeds from an investment of the Plan.


(d) The Plan may not obligate itself to acquire Company Stock from a particular
holder thereof at an indefinite time determined upon the happening of an event
such as the death of the holder.


(e) The Plan may not obligate itself to acquire Company Stock under a put option
binding upon the Plan. However, at the time a put option is exercised, the Plan
may be given an option to assume the rights and obligations of the Employer
under a put option binding upon the Employer.


(f) All purchases of Company Stock shall be made at a price which, in the
judgment of the Administrator, does not exceed the fair market value thereof.
All sales of Company Stock shall be made at a price which, in the judgment of
the Administrator, is not less than the fair market value thereof. The valuation
rules set forth in Article VI shall be applicable.


5.2  APPLICATION OF CASH


Employer contributions in cash, and any earnings on such contributions, shall
first be applied to pay any Current Obligations of the Trust Fund.


5.3  LOANS TO THE TRUST


(a) The Plan may borrow money for any lawful purpose, provided the proceeds of
an Exempt Loan are used within a reasonable time after receipt only for any or
all of the following purposes:


(1) To acquire Company Stock.


 
 

--------------------------------------------------------------------------------

 

(2) To repay such loan.


(3) To repay a prior Exempt Loan.


(b) All loans to the Trust which are made or guaranteed by a disqualified person
must satisfy all requirements applicable to Exempt Loans including but not
limited to the following:


(1) The loan must be at a reasonable rate of interest;


(2) Any collateral pledged to the creditor by the Plan shall consist only of the
Company Stock purchased with the borrowed funds;


(3) Under the terms of the loan, any pledge of Company Stock shall provide for
the release of shares so pledged on a pro-rata basis pursuant to Section 4.3(e);


(4) Under the terms of the loan, the creditor shall have no recourse against the
Plan except with respect to such collateral, earnings attributable to such
collateral, Employer contributions (other than contributions of Company Stock)
that are made to meet Current Obligations and earnings attributable to such
contributions;


(5) The loan must be for a specific term and may not be payable at the demand of
any person, except in the case of default;


(6) In the event of default upon an Exempt Loan, the value of the Trust Fund
transferred in satisfaction of the Exempt Loan shall not exceed the amount of
default. If the lender is a disqualified person, an Exempt Loan shall provide
for a transfer of Trust Funds upon default only upon and to the extent of the
failure of the Plan to meet the payment schedule of the Exempt Loan;


(7) Exempt Loan payments during a Plan Year must not exceed an amount equal to:
(A) the sum, over all Plan Years, of all contributions and cash dividends paid
by the Employer to the Plan with respect to such Exempt Loan and earnings on
such Employer contributions and cash dividends, less (B) the sum of the Exempt
Loan payments in all preceding Plan Years. A separate accounting shall be
maintained for such Employer contributions, cash dividends and earnings until
the Exempt Loan is repaid.


(c) For purposes of this Section, the term Adisqualified person@ means a person
who is a Fiduciary, a person providing services to the Plan, an Employer any of
whose Employees are covered by the Plan, an employee organization any of whose
members are covered by the Plan, an owner, direct or indirect, of 50% or more of
the total combined voting power of all classes of voting stock or of the total
value of all classes of the stock, or an officer, director, 10% or more
shareholder, or a highly compensated Employee.


 
 

--------------------------------------------------------------------------------

 

ARTICLE VI
VALUATIONS


6.1 VALUATION OF THE TRUST FUND


The Administrator shall direct the Trustee, as of each Valuation Date, to
determine the net worth of the assets comprising the Trust Fund as it exists on
the Valuation Date. In determining such net worth, the Trustee shall value the
assets comprising the Trust Fund at their fair market value (or their
contractual value in the case of a Contract or Policy) as of the Valuation Date
and shall deduct all expenses for which the Trustee has not yet obtained
reimbursement from the Employer or the Trust Fund.


6.2 METHOD OF VALUATION


Valuations must be made in good faith and based on all relevant factors for
determining the fair market value of securities. In the case of a transaction
between a Plan and a disqualified person, value must be determined as of the
date of the transaction. For all other Plan purposes, value must be determined
as of the most recent Valuation Date under the Plan. An independent appraisal
will not in itself be a good faith determination of value in the case of a
transaction between the Plan and a disqualified person. However, in other cases,
a determination of fair market value based on at least an annual appraisal
independently arrived at by a person who customarily makes such appraisals and
who is independent of any party to the transaction will be deemed to be a good
faith determination of value. Company Stock not readily tradeable on an
established securities market shall be valued by an independent appraiser
meeting requirements similar to the requirements of the Regulations prescribed
under Code Section 170(a)(1).


ARTICLE VII
DETERMINATION AND DISTRIBUTION OF BENEFITS


7.1 DETERMINATION OF BENEFITS UPON RETIREMENT


Every Participant may terminate employment with the Employer and retire for the
purposes hereof on the Participant=s Normal Retirement Date. However, a
Participant may postpone the termination of employment with the Employer to a
later date, in which event the participation of such Participant in the Plan,
including the right to receive allocations pursuant to Section 4.3, shall
continue until such Participant=s Late Retirement Date. Upon a Participant=s
Retirement Date or attainment of Normal Retirement Date without termination of
employment with the Employer, or as soon thereafter as is practicable, the
Trustee shall distribute, at the election of the Participant, all amounts
credited to such Participant=s Account in accordance with Sections 7.5 and 7.6.


7.2 DETERMINATION OF BENEFITS UPON DEATH


(a) Upon the death of a Participant before the Participant=s Retirement date or
other termination of employment, all amounts credited to such Participant=s
Account shall become fully Vested. If elected, distribution of the Participant=s
Account shall commence not later than one (1) year after the close of the Plan
Year in which such Participant=s death occurs. The Administrator shall direct
the Trustee, in accordance with the provisions of Sections 7.5 and 7.6, to
distribute the value of the deceased Participant=s accounts to the Participant=s
Beneficiary.


 
 

--------------------------------------------------------------------------------

 
(b) Upon the death of a Former Participant, the Administrator shall direct the
Trustee, in accordance with the provisions of Sections 7.5 and 7.6, to
distribute any remaining Vested amounts credited to the accounts of a deceased
Former Participant to such Former Participant=s Beneficiary.


(c) The Administrator may require such proper proof of death and such evidence
of the right of any person to receive payment of the value of the account of a
deceased Participant or Former Participant as the Administrator may deem
desirable. The Administrator=s determination of death and of the right of any
person to receive payment shall be conclusive.

(d) The Beneficiary of the death benefit payable pursuant to this Section shall
be the Participant=s spouse. Except, however, the Participant may designate a
Beneficiary other than the spouse if:


(1) the spouse has waived the right to be the Participant=s Beneficiary, or


(2) the Participant is legally separated or has been abandoned (within the
meaning of local law) and the Participant has a court order to such effect (and
there is no Aqualified domestic relations order@ as defined in Code Section
414(p) which provides otherwise), or


(3) the Participant has no spouse, or


(4) the spouse cannot be located.


In such event, the designation of a Beneficiary shall be made on a form
satisfactory to the Administrator. A Participant may at any time revoke a
designation of a Beneficiary or change a Beneficiary by filing written (or in
such other form as permitted by the Internal Revenue Service) notice of such
revocation or change with the Administrator. However, the Participant=s spouse
must again consent in writing (or in such other form as permitted by the
Internal Revenue Service) to any change in Beneficiary unless the original
consent acknowledged that the spouse had the right to limit consent only to a
specific Beneficiary and that the spouse voluntarily elected to relinquish such
right.


(e) In the event no valid designation of Beneficiary exists, or if the
Beneficiary is not alive at the time of the Participant=s death, the death
benefit will be paid in the following order of priority to:


(1) the Participant=s surviving spouse;


(2) the Participant=s children, including adopted children, per stirpes;


(3) the Participant=s surviving parents in equal shares; or


 
 

--------------------------------------------------------------------------------

 

(4) the Participant=s estate.


If the Beneficiary does not predecease the Participant, but dies prior to
distribution of the death benefit, the death benefit will be paid to the
Beneficiary=s estate.


(f) Notwithstanding anything in this Section to the contrary, if a Participant
has designated the spouse as a Beneficiary, then a divorce decree or a legal
separation that relates to such spouse shall revoke the Participant=s
designation of the spouse as a Beneficiary unless the decree or a qualified
domestic relations order (within the meaning of Code Section 414(p)) provides
otherwise.


(g) Any consent by the Participant=s spouse to waive any rights to the death
benefit must be in writing (or in such other form as permitted by the Internal
Revenue Service), must acknowledge the effect of such waiver, and be witnessed
by a Plan representative or a notary public. Further, the spouse=s consent must
be irrevocable and must acknowledge the specific nonspouse Beneficiary.


7.3 DETERMINATION OF BENEFITS IN EVENT OF DISABILITY


In the event of a Participant=s Total and Permanent Disability prior to the
Participant=s Retirement Date or other termination of employment, all amounts
credited to such Participant=s Account shall become fully Vested. In the event
of a Participant=s Total and Permanent Disability, the Administrator, in
accordance with the provisions of Sections 7.5 and 7.6, shall direct the
distribution to such Participant of all Vested amounts credited to such
Participant=s Account. if such Participant elects, distribution shall commence
not later than one (1) year after the close of the Plan Year in which Total and
Permanent Disability occurs.


7.4 DETERMINATION OF BENEFITS UPON TERMINATION


(a) If a Participant=s employment with the Employer is terminated for any reason
other than death, Total and Permanent Disability or retirement, then such
Participant shall be entitled to such benefits as are provided hereinafter
pursuant to this Section 7.4.


If a portion of a Participant=s Account is forfeited, Company Stock allocated to
the Participant=s Company Stock Account must be forfeited only after the
Participant=s Other Investments Account has been depleted. If interest in more
than one class of Company Stock has been allocated to a Participant=s Account,
the Participant must be treated as forfeiting the same proportion of each such
class.


Distribution of the funds due to a Terminated Participant shall be made on the
occurrence of an event which would result in the distribution had the Terminated
Participant remained in the employ of the Employer (upon the Participant=s
death, Total and Permanent Disability or Normal Retirement). However, at the
election of the Participant, the Administrator shall direct the
 
 

--------------------------------------------------------------------------------

 

Trustee that the entire Vested portion of the Terminated Participant=s Account
attributable to Company Stock to be payable to such Terminated Participant one
(1) year after the close of the Plan Year which is the fifth Plan Year following
the Plan Year in which the Participant otherwise separates from service.
However, if such Terminated Participant is redeployed by the Employer before
distribution is required to commence under this paragraph, such distribution
shall be postponed. Distribution to a Participant shall not include any Company
Stock acquired with the proceeds of an Exempt Loan until the close of the Plan
Year in which such loan is repaid in full. Any distribution under this paragraph
shall be made in a manner which is consistent with and satisfies the provisions
of Sections 7.5 and 7.6, including, but not limited to, all notice and consent
requirements of Code Section 411(a)(11) and the Regulations thereunder.


If the value of a Terminated Participant=s Vested benefit derived from Employer
and Employee contributions does not exceed $5,000, then the Participant=s Vested
benefit shall be paid to such Participant in a single lump sum as soon as
administratively feasible after termination of employment.


(b) The Vested portion of any Participant=s Account shall be a percentage of the
total amount credited to the Participant=s Account determined on the basis of
the Participant=s number of Years of Service according to the following
schedule:


Vesting Schedule
Years of Service
 
Percentage
 
 
     
Less than 2
   
0%
 
2
   
20%
 
3
   
40%
 
4
   
60%
 
5
   
80%
 
6
   
100%
 

(c) Notwithstanding the above, Company Stock allocated to each Participant=s
Company Stock Account pursuant to Section 4.3(e) must be forfeited only after
other assets.


(d) Notwithstanding the vesting schedule above, upon the complete discontinuance
of the Employer contributions to the Plan or upon any full or partial
termination of the Plan, all amounts then credited to the account of any
affected Participant shall become 100% Vested and shall not thereafter be
subject to Forfeiture.


(e) The computation of a Participant=s nonforfeitable percentage of such
Participant=s interest in the Plan shall not be reduced as the result of any
direct or indirect amendment to this Plan. In the event that the Plan is amended
to change or modify any vesting schedule, or if the Plan is amended in any way
that directly or indirectly affects the computation of the Participant=s
nonforfeitable percentage, or if the Plan is deemed amended by an automatic
change to a top heavy vesting schedule, then each Participant with at least
three (3) Years of
 
 

--------------------------------------------------------------------------------

 

Service as of the expiration date of the election period may elect to have such
Participant=s nonforfeitable percentage computed under the Plan without regard
to such amendment or change. If a Participant fails to make such election, then
such Participant shall be subject to the new vesting schedule. The Participant=s
election period shall commence on the adoption date of the amendment and shall
end sixty (60) days after the latest of:


(1) the adoption date of the amendment,


(2) the effective date of the amendment, or


(3) the date the Participant receives written notice of the amendment from the
Employer or Administrator.


(f) In determining Years of Service for purposes of vesting under the Plan,
Years of Service prior to the Effective Date of the Plan and prior to the
vesting computation period in which an Employee attains age eighteen shall be
excluded.


7.5  DISTRIBUTION OF BENEFITS


(a) The Administrator, pursuant to the election of the Participant, shall direct
the Trustee to distribute to a Participant or such Participant=s Beneficiary any
amount, subject to Section 7.5(b), to which the Participant is entitled under
the Plan in one or more of the following methods:


(1) One lump-sum payment.


(2) Payments over a period certain in monthly, quarterly, semiannual, or annual
installments. The period over which such payment is to be made shall not extend
beyond the earlier of the Participant=s life expectancy (or the joint life
expectancy of the Participant and the Participant=s Adesignated Beneficiary@) or
the limited distribution period provided for in Section 7.5(b).


(b) Unless the Participant elects in writing (or such other form as permitted by
the Internal Revenue Service) a longer distribution period, distributions to a
Participant or the Participant=s Beneficiary attributable to Company Stock shall
be in substantially equal monthly, quarterly, semiannual, or annual installments
over a period not longer than five (5) years. In the case of a Participant with
an account balance attributable to Company Stock in excess of $800,000, the five
(5) year period shall be extended one (1) additional year (but not more than
five (5) additional years) for each $160,000 or fraction thereof by which such
balance exceeds $800,000. The dollar limits shall be adjusted at the same time
and in the same manner as provided in Code Section 415(d).


(c) Any distribution to a Participant who has a benefit which exceeds $1,000,
shall require such Participant=s written (or in such other form as permitted by
the Internal Revenue Service) consent if such distribution is to commence prior
to the time the benefit is Aimmediately distributable.@ A benefit is
Aimmediately distributable@ if any part of the benefit could be distributed to
the Participant (or surviving spouse) before the Participant attains (or would
have attained if not deceased) the later of the Participant=s Normal Retirement
Age or age 62. With regard to this required consent:


 
 

--------------------------------------------------------------------------------

 
(1) The Participant must be informed of the right to defer receipt of the
distribution, if a Participant fails to consent, it shall be deemed an election
to defer the commencement of payment of any benefit. However, any election to
defer the receipt of benefits shall not apply with respect to distributions
which are required under Section 7.5(f).


(2) Notice of the rights specified under this paragraph shall be provided no
less than thirty (30) days and no more than ninety (90) days before the date the
distribution commences.


(3) Written (or such other form as permitted by the Internal Revenue Service)
consent of the Participant to the distribution must not be made before the
Participant receives the notice and must not be made more than ninety (90) days
before the date the distribution commences.


(4) No consent shall be valid if a significant detriment is imposed under the
Plan on any Participant who does not consent to the distribution.


Any such distribution may commence less than thirty (30) days after the notice
required under Regulation 1.411(a)-11(c) is given, provided that: (1) the
Administrator clearly informs the Participant that the Participant has a right
to a period of at least thirty (30) days after receiving the notice to consider
the decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option), and (2) the Participant, after receiving the
notice, affirmatively elects a distribution.


(d) Notwithstanding anything herein to the contrary, the Administrator may
direct that cash dividends on shares of Company Stock allocable to Participants=
Company Stock Accounts be:


(1) Paid by the Employer directly in cash to the Participants in the Plan or
their Beneficiaries.


(2) Paid to the Plan and distributed in cash to Participants in the Plan or
their Beneficiaries no later than ninety (90) days after the close of the Plan
Year in which paid.


(3) At the election of Participants or their Beneficiaries, paid in accordance
with paragraph (1) or (2) above, or paid to the Plan and reinvested in Company
Stock; provided, however, that if cash dividends are reinvested in Company
Stock, then Company Stock allocated to the Participant=s Company Stock Account
shall have a fair market value not less than the amount of cash dividends which
would have been allocated to such Participant=s Other Investment Account for the
year.


 
 

--------------------------------------------------------------------------------

 

(4) Used to make payments on an Exempt Loan the proceeds of which were used to
acquire Company Stock (whether or not allocated to Participants= Company Stock
Accounts) with respect to which the cash dividend is paid.


(5) Allocated to Participants= Other Investment Accounts.


(e) Any part of a Participant=s benefit which is retained in the Plan after the
Anniversary Date on which the Participant=s participation ends will continue to
be treated as a Company Stock Account or as an Other Investments Account
(subject to Section 7.4(a)) as provided in Article IV. However, neither account
will be credited with any further Employer contributions or Forfeitures.


(f) Notwithstanding any provision in the Plan to the contrary, the distribution
of a Participant=s benefits will be made in accordance with the following
requirements and will otherwise comply with Code Section 401(a)(9) and the
Regulations thereunder, the provisions of which are incorporated herein by
reference:


(1) A Participant=s benefits will be distributed not later than April 1st of the
calendar year following the later of (i) the calendar year in which the
Participant attains age 70 2 or (ii) the calendar year in which the Participant
retires, provided, however, that this clause (ii) shall not apply in the case of
a Participant who is a Afive (5) percent owner@ at any time during the Plan Year
ending with or within the calendar year in which such owner attains age 70 2.
Such distribution shall be equal to or greater than any required distribution.


Alternatively, distributions to a Participant must begin no later than the
applicable April 1st as determined above and must be made over a period certain
measured by the Life Expectancy of the Participant (or joint Life Expectancies
of the Participant and the Participant=s Adesignated Beneficiary@) in accordance
with Regulations. Such distributions will be equal to or greater than any
required distribution.


(2) Distributions to a Participant and the Participant=s Beneficiaries will only
be made in accordance with the incidental death benefit requirements of Code
Section 401(a)(9)(G) and the Regulations thereunder.


(3) Unless the Participant=s interest is distributed in a single sum on or
before the required beginning date specified in (1) above, the minimum amount
that will be distributed for each Distribution Calendar Year (including the
first Distribution Calendar Year and the Distribution Calendar Year that
includes the Participant=s date of death) is the lesser of:


(i) the quotient obtained by dividing the Participant=s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in Regulation
1.401(a)(9)-9, using the Participant=s age as of the Participant=s birthday in
the Distribution Calendar Year; or


(ii) if the Participant=s sole Adesignated Beneficiary@ for the Distribution
Calendar Year is the Participant=s spouse, the quotient obtained by dividing the
Participant=s Account Balance by the number in the Joint and Last Survivor Table
set forth in Regulation 1.401(a)(9)-9, using the Participant=s and spouse=s
attained ages as of the Participant=s and spouse=s birthdays in the Distribution
Calendar Year.


 
 

--------------------------------------------------------------------------------

 
(g) Notwithstanding any provision in the Plan to the contrary, distributions
upon the death of a Participant will be made in accordance with the following
requirements and will otherwise comply with Code Section 401(a)(9) and the
Regulations thereunder, the provisions of which are incorporated by reference.


(1) If the Participant dies on or after the date distributions begin and there
is a "designated Beneficiary," then the minimum amount that will be distributed
for each Distribution Calendar Year after the year of the Participant's death is
the quotient obtained by dividing the Participant's Account Balance by the
longer of the remaining Life Expectancy of the Participant or the remaining Life
Expectancy of the Participant's "designated Beneficiary," determined as follows:


(i) The Participant's remaining Life Expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.


(ii) If the Participant's surviving spouse is the Participant's sole "designated
Beneficiary," then the remaining Life Expectancy of the surviving spouse is
calculated for each Distribution Calendar Year after the year of the
Participant's death using the surviving spouse's age as of the spouse's birthday
in that year. For Distribution Calendar Years after the year of the surviving
spouse's death, the remaining Life Expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse's birthday in
the calendar year of the spouse's death, reduced by one for each subsequent
calendar year.


(iii)  If the Participant's surviving spouse is not the Participant's sole
"designated Beneficiary," then the "designated Beneficiary's" remaining Life
Expectancy is calculated using the age of the beneficiary in the year following
the year of the Participant's death, reduced by one for each subsequent year.


However, if there is no "designated Beneficiary" as of September 30th of the
year after the year of the Participant's death, then the minimum amount that
will be distributed for each Distribution Calendar Year after the year of the
Participant's death is the quotient obtained by dividing the Participant's
Account Balance by the Participant's remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.


 
 

--------------------------------------------------------------------------------

 

(2)  If a Participant dies before the date distributions begin, then the
Participant's entire interest will be distributed, or begin to be distributed,
no later than as follows:


(i) If the Participant's surviving spouse is the Participant's sole "designated
Beneficiary," then distributions to the surviving spouse will begin by December
31st of the calendar year immediately following the calendar year in which the
Participant died, or by December 31st of the calendar year in which the
Participant would have attained age 70 2, if later.


(ii) If the Participant's surviving spouse is not the Participant's sole
"designated Beneficiary," then the Participant's entire interest will be
distributed to the "designated Beneficiary," by December 31st of the calendar
year containing the fifth anniversary of the Participant's death (the "5-year
rule").


(iii)  If there is no "designated Beneficiary" as of September 30th of the year
following the year of the Participant's death, the Participant's entire interest
will be distributed by December 31st of the calendar year containing the fifth
anniversary of the Participant's death.


(iv)  If the Participant is survived by a "designated Beneficiary," then the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's Account Balance by the remaining Life Expectancy of the
Participant's "designated Beneficiary," determined as provided in Section
7.5(g)(1).


(v) if the Participant's surviving spouse is the Participant's sole "designated
Beneficiary" and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, then this Section 7.5(g)(2), other
than Section 7.5(g)(2)(i), will apply as if the surviving spouse were the
Participant.


(3)  For purposes of this Section 7.5(g), the Participant's death benefit will
be distributed to the Participant's Beneficiaries subject to the following
rules:


(i) Distributions are considered to begin on the Participant's required
beginning date. However, if Section 7.5(g)(2)(v) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse.


(ii) Unless the Participant's interest is distributed in a single sum on or
before the required beginning date, as of the first Distribution Calendar Year
distributions will be made in accordance with Section 7.5(g).
 
 

--------------------------------------------------------------------------------

 

(h) Except as limited by Sections 7.5 and 7.6, whenever the Trustee is to make a
distribution or to commence a series of payments, the distribution or series of
payments may be made or begun on such date or as soon thereafter as is
practicable. However, unless a Former Participant elects in writing to defer the
receipt of benefits (such election may not result in a death benefit that is
more than incidental), the payment of benefits shall begin not later than the
sixtieth (60th) day after the close of the Plan Year in which the latest of the
following events occurs:


(1) the date on which the Participant attains the earlier of age 65 or the
Normal Retirement Age specified herein;


(2) the tenth (10th) anniversary of the year in which the Participant commenced
participation in the Plan; or


(3) the date the Participant terminates his service with the Employer.


(i) If a distribution is made to a Participant who has not severed employment
and who is not fully Vested in the Participant's Account and the Participant may
increase the Vested percentage in such account, then, at any relevant time the
Participant's Vested portion of the account will be equal to an amount ("X")
determined by the formula:


X equals P(AB plus D) - D


For purposes of applying the formula: P is the Vested percentage at the relevant
time, AB is the account balance at the relevant time, and D is the amount of
distribution.


7.6  HOW PLAN BENEFIT WILL BE DISTRIBUTED


(a) Distribution of a Participant's benefit may be made in cash or Company Stock
or both, provided, however, that if a Participant or Beneficiary so demands,
such benefit shall be distributed only in the form of Company Stock. Prior to
making a distribution of benefits, the Administrator shall advise the
Participant or the Participant's Beneficiary, in writing (or such other form as
permitted by the Internal Revenue Service), of the right to demand that benefits
be distributed solely in Company Stock.


(b) If a Participant or Beneficiary demands that benefits be distributed solely
in Company Stock, distribution of a Participant's benefit will be made entirely
in whole shares or other units of Company Stock. Any balance in a Participant's
Other Investments Account will be applied to acquire for distribution the
maximum number of whole shares or other units of Company Stock at the then fair
market value. Any fractional unit value unexpended will be distributed in cash.
If Company Stock is not available for purchase by the Trustee, then the Trustee
shall hold such balance until Company Stock is acquired and then make such
distribution, subject to Sections 7.5(h) and 7.5(f).


 
 

--------------------------------------------------------------------------------

 

(c) The Trustee will make distribution from the Trust only on instructions from
the Administrator.


(d) Notwithstanding anything contained herein to the contrary, if the Employer
charter or by-laws restrict ownership of substantially all shares of Company
Stock to Employees and the Trust Fund, as described in Code Section
409(h)(2)(B)(ii)(I), then the Administrator shall distribute a Participant's
Account entirely in cash without granting the Participant the right to demand
distribution in shares of Company Stock.


(e) Except as otherwise provided herein, Company Stock distributed by the
Trustee may be restricted as to sale or transfer by the by-laws or articles of
incorporation of the Employer, provided restrictions are applicable to all
Company Stock of the same class. If a Participant is required to offer the sale
of Company Stock to the Employer before offering to sell Company Stock to a
third party, in no event may the Employer pay a price less than that offered to
the distributee by another potential buyer making a bona fide offer and in no
event shall the Trustee pay a price less than the fair market value of the
Company Stock.


(f) If Company Stock acquired with the proceeds of an Exempt Loan (described in
Section 5.3 hereof) is available for distribution and consists of more than one
class, a Participant or the Participant's Beneficiary must receive substantially
the same proportion of each such class.


7.7  DISTRIBUTION FOR MINOR OR INCOMPETENT BENEFICIARY


In the event a distribution is to be made to a minor or incompetent Beneficiary,
then the Administrator may direct that such distribution be paid to the legal
guardian, or if none in the case of a minor Beneficiary, to a parent of such
Beneficiary or a responsible adult with whom the Beneficiary maintains
residence, or to the custodian for such Beneficiary under the Uniform Gift to
Minors Act or Gift to Minors Act, if such is permitted by the laws of the state
in which said Beneficiary resides. Such a payment to the legal guardian,
custodian or parent of a minor Beneficiary shall fully discharge the Trustee,
Employer, and Plan from further liability on account thereof.


7.8  LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN


In the event that all, or any portion, of the distribution payable to a
Participant or Beneficiary hereunder shall, at the later of the Participant's
attainment of age 62 or Normal Retirement Age, remain unpaid solely by reason of
the inability of the Administrator, after sending a registered letter, return
receipt requested, to the last known address, and after further diligent effort,
to ascertain the whereabouts of such Participant or Beneficiary, the amount so
distributable may either, at the discretion of the Administrator, treated as a
Forfeiture or paid directly to an individual retirement account described in
Code Section 408(a) or individual retirement annuity described in Code Section
408(b) pursuant to the Plan. However, the foregoing shall also apply prior to
the later of a Participant's attainment of age 62 or Normal Retirement Age if,
pursuant to the terms of the Plan, a mandatory distribution may be made to the
Participant without the Participant's consent and the amount of such
distribution is not more
 
 

--------------------------------------------------------------------------------

 

than $1,000. In the event a Participant or Beneficiary is located subsequent to
a Forfeiture, such benefit shall be restored, first from Forfeitures, if any,
and then from an additional Employer contribution if necessary. However,
regardless of the preceding, a benefit which is lost by reason of escheat under
applicable state law is not treated as a Forfeiture for purposes of this Section
nor as an impermissible forfeiture under the Code.


7.9  RIGHT OF FIRST REFUSALS


(a) If any Participant, the Participant's Beneficiary or any other person to
whom shares of Company Stock are distributed from the Plan (the "Selling
Participant") shall, at any time, desire to sell some or all of such shares (the
"Offered Shares") to a third party (the "Third Party"), the Selling Participant
shall give written notice of such desire to the Employer and the Administrator,
which notice shall contain the number of shares offered for sale, the proposed
terms of the sale and the names and addresses of both the Selling Participant
and Third Party. Both the Trust Fund and the Employer shall each have the right
of first refusal for a period of fourteen (14) days from the date the Selling
Participant gives such written notice to the Employer and the Administrator
(such fourteen (14) day period to run concurrently against the Trust Fund and
the Employer) to acquire the Offered Shares. As between the Trust Fund and the
Employer, the Trust Fund shall have priority to acquire the shares pursuant to
the right of first refusal. The selling price and terms shall be the same as
offered by the Third Party.


(b) If the Trust Fund and the Employer do not exercise their right of first
refusal within the required fourteen (14) day period provided above, the Selling
Participant shall have the right, at any time following the expiration of such
fourteen (14) day period, to dispose of the Offered Shares to the Third Party;
provided, however, that (i) no disposition shall be made to the Third Party on
terms more favorable to the Third Party than those set forth in the written
notice delivered by the Selling Participant above, and (ii) if such disposition
shall not be made to a third party on the terms offered to the Employer and the
Trust Fund, the offered Shares shall again be subject to the right of first
refusal set forth above.


(c) The closing pursuant to the exercise of the right of first refusal under
Section 7.9(a) above shall take place at such place agreed upon between the
Administrator and the Selling Participant, but not later than ten (10) days
after the Employer or the Trust Fund shall have notified the Selling Participant
of the exercise of the right of first refusal. At such closing, the Selling
Participant shall deliver certificates representing the Offered Shares duly
endorsed in blank for transfer, or with stock powers attached duly executed in
blank with all required transfer tax stamps attached or provided for, and the
Employer or the Trust Fund shall deliver the purchase price, or an appropriate
portion thereof, to the Selling Participant.


(d) Except as provided in this paragraph (d), no Company Stock acquired with the
proceeds of an Exempt Loan complying with the requirements of Section 5.3 hereof
shall be subject to a right of first refusal. Company Stock acquired with the
proceeds of an Exempt Loan, which is distributed to a Participant or
Beneficiary, shall be subject to the right of first refusal provided for in
paragraph (a) of this Section only so long as the Company Stock is not publicly
traded. The term "publicly traded" refers to a securities exchange registered
under Section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 781) or that
is quoted on a system sponsored by a national securities association registered
under Section 15A(b) of the Securities Exchange Act (15 U.S.C. 780). In
addition, in the case of Company Stock which was acquired with the proceeds of a
loan described in Section 5.3, the selling price and other terms under the right
must not be less favorable to the seller than the greater of the value of the
security determined under Section 6.2, or the purchase price and other terms
offered by a buyer (other than the Employer or the Trust Fund), making a good
faith offer to purchase the security. The right of first refusal must lapse no
later than fourteen (14) days after the security holder gives notice to the
holder of the right that an offer by a third party to purchase the security has
been made. The right of first refusal shall comply with the provisions of
paragraphs (a), (b) and (c) of this Section, except to the extent those
provisions may conflict with the provisions of this paragraph.


 
 

--------------------------------------------------------------------------------

 
7.10  STOCK CERTIFICATE LEGEND


Certificates for shares distributed pursuant to the Plan shall contain the
following legend:


"The shares represented by this certificate are transferable only upon
compliance with the terms of RELIV INTERNATIONAL, INC. EMPLOYEE STOCK OWNERSHIP
PLAN AND TRUST effective as of September 1, 2006, which grants to Reliv
International, Inc. a right of first refusal, a copy of said Plan being on file
in the office of the Company."


7.11  NONTERMINABLE PROTECTIONS AND RIGHTS


No Company Stock, except as provided in Section 7.9, acquired with the proceeds
of a loan described in Section 5.3 hereof may be subject to a put, call, or
other option, or buy-sell or similar arrangement when held by and when
distributed from the Trust Fund, whether or not the Plan is then an ESOP. The
protections and rights granted in this Section are nonterminable, and such
protections and rights shall continue to exist under the terms of this Plan so
long as any Company Stock acquired with the proceeds of a loan described in
Section 5.3 hereof is held by the Trust Fund or by any Participant or other
person for whose benefit such protections and rights have been created, and
neither the repayment of such loan nor the failure of the Plan to be an ESOP,
nor an amendment of the Plan shall cause a termination of said protections and
rights.


7.12 QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION


All rights and benefits, including elections, provided to a Participant in this
Plan shall be subject to the rights afforded to any "alternate payee" under a
"qualified domestic relations order." Furthermore, a distribution to an
"alternate payee" shall be permitted if such distribution is authorized by a
"qualified domestic relations order," even if the affected Participant has not
separated from service and has not reached the "earliest retirement age" under
the Plan. For the purposes of this Section, "alternate payee," "qualified
domestic relations order" and "earliest retirement age" shall have the meaning
set forth under Code Section 414(p).
 
 

--------------------------------------------------------------------------------

 


ARTICLE VIII
TRUSTEE


8.1  BASIC RESPONSIBILITIES OF THE TRUSTEE


(a) The Trustee shall have the following categories of responsibilities:


(1) Consistent with the "funding policy and method" determined by the Employer,
to invest, manage, and control the Plan assets subject, however, to the
direction of the Employer or an Investment Manager if the Trustee should appoint
such manager as to all or a portion of the assets of the Plan;
 
(2) At the direction of the Administrator, to pay benefits required under the
Plan to be paid to Participants, or, in the event of their death, to their
Beneficiaries; and


(3) To maintain records of receipts and disbursements and furnish to the
Employer and/or Administrator for each Plan Year a written annual report
pursuant to Section 8.7.


(b) In the event that the Trustee shall be directed by the Employer, or an
Investment Manager with respect to the investment of any or all Plan assets, the
Trustee shall have no liability with respect to the investment of such assets,
but shall be responsible only to execute such investment instructions as so
directed.


(1) The Trustee shall be entitled to rely fully on the written (or other form
acceptable to the Administrator and the Trustee, including, but not limited to,
voice recorded) instructions of the Employer, or any Fiduciary or nonfiduciary
agent of the Employer, in the discharge of such duties, and shall not be liable
for any loss or other liability, resulting from such direction (or lack of
direction) of the investment of any part of the Plan assets.


(2) The Trustee may delegate the duty of executing such instructions to any
nonfiduciary agent, which may be an affiliate of the Trustee or any Plan
representative.


(c) If there shall be more than one Trustee, they shall act by a majority of
their number, but may authorize one or more of them to sign papers on their
behalf.


8.2  INVESTMENT POWERS AND DUTIES OF THE TRUSTEE


(a) The Trustee shall invest and reinvest the Trust Fund to keep the Trust Fund
invested without distinction between principal and income and in such securities
or property, real or personal, wherever situated, as the Trustee shall deem
advisable, including, but not limited to, stocks, common or preferred, open-end
or close-end mutual funds, bonds and other evidences of indebtedness or
ownership, and real estate or any interest therein. The Trustee shall at all
times in making investments of the Trust Fund consider, among other factors, the
short and long-term financial needs of the Plan on the basis of information
furnished by the Employer. In making such investments, the Trustee shall not be
restricted to securities or other property of the character expressly authorized
by the applicable law for trust investments; however, the Trustee shall give due
regard to any limitations imposed by the Code or the Act so that at all times
the Plan may qualify as an Employee Stock Ownership Plan and Trust.


 
 

--------------------------------------------------------------------------------

 
(b) The Trustee may employ a bank or trust company pursuant to the terms of its
usual and customary bank agency agreement, under which the duties of such bank
or trust company shall be of a custodial, clerical and record-keeping nature.


(c) In the event the Trustee invests any part of the Trust Fund, pursuant to the
directions of the Administrator, in any shares of stock issued by the Employer,
and the Administrator thereafter directs the Trustee to dispose of such
investment, or any part thereof, under circumstances which, in the opinion of
counsel for the Trustee, require registration of the securities under the
Securities Act of 1933 and/or qualification of the securities under the Blue Sky
laws of any state or states, then the Employer at its own expense, will take or
cause to be taken any and all such action as may be necessary or appropriate to
effect such registration and/or qualification.


8.3  OTHER POWERS OF THE TRUSTEE


The Trustee, in addition to all powers and authorities under common law,
statutory authority, including the Act, and other provisions of the Plan, shall
have the following powers and authorities, to be exercised in the Trustee's sole
discretion:


(a) To purchase, or subscribe for, any securities or other property and to
retain the same. In conjunction with the purchase of securities, margin accounts
may be opened and maintained;


(b) To sell, exchange, convey, transfer, grant options to purchase, or otherwise
dispose of any securities or other property held by the Trustee, by private
contract or at public auction. No person dealing with the Trustee shall be bound
to see to the application of the purchase money or to inquire into the validity,
expediency, or propriety of any such sale or other disposition, with or without
advertisement;


(c) To vote upon any stocks, bonds, or other securities; to give general or
special proxies or powers of attorney with or without power of substitution; to
exercise any conversion privileges, subscription rights or other options, and to
make any payments incidental thereto; to oppose, or to consent to, or otherwise
participate in, corporate reorganizations or other changes affecting corporate
securities, and to delegate discretionary powers, and to pay any assessments or
charges in connection therewith; and generally to exercise any of the powers of
an owner with respect to stocks, bonds, securities, or other property. However,
the Trustee shall not vote proxies relating to securities for which it has not
been assigned full investment management responsibilities. In those cases where
another party has such investment authority or discretion, the Trustee will
deliver all proxies to said party who will then have full responsibility for
voting those proxies;


 
 

--------------------------------------------------------------------------------

 
(d) To cause any securities or other property to be registered in the Trustee's
own name or in the name of one or more of the Trustee's nominees, in a clearing
corporation, in a depository, or in entry form or in bearer form, but the books
and records of the Trustee shall at all times show that all such investments are
part of the Trust Fund;


(e) To borrow or raise money for the purposes of the Plan in such amount, and
upon such terms and conditions, as the Trustee shall deem advisable; and for any
sum so borrowed, to issue a promissory note as Trustee, and to secure the
repayment thereof by pledging all, or any part, of the Trust Fund; and no person
lending money to the Trustee shall be bound to see to the application of the
money lent or to inquire into the validity, expediency, or propriety of any
borrowing;


(f) To keep such portion of the Trust Fund in cash or cash balances as the
Trustee may, from time to time, deem to be in the best interests of the Plan,
without liability for interest thereon;


(g) To accept and retain for such time as the Trustee may deem advisable any
securities or other property received or acquired as Trustee hereunder, whether
or not such securities or other property would normally be purchased as
investments hereunder;


(h) To make, execute, acknowledge, and deliver any and all documents of transfer
and conveyance and any and all other instruments that may be necessary or
appropriate to carry out the powers herein granted;


(i) To settle, compromise, or submit to arbitration any claims, debts, or
damages due or owing to or from the Plan, to commence or defend suits or legal
or administrative proceedings, and to represent the Plan in all suits and legal
and administrative proceedings;


(j) To employ suitable agents and counsel and to pay their reasonable expenses
and compensation, and such agent or counsel may or may not be agent or counsel
for the Employer;


(k) To apply for and procure from responsible insurance companies, to be
selected by the Administrator, as an investment of the Trust Fund such annuity,
or other Contracts (on the life of any Participant) as the Administrator shall
deem proper; to exercise, at any time or from time to time, whatever rights and
privileges may be granted under such annuity, or other Contracts; to collect,
receive, and settle for the proceeds of all such annuity or other Contracts as
and when entitled to do so under the provisions thereof;


 
 

--------------------------------------------------------------------------------

 

(l) To invest funds of the Trust in time deposits or savings accounts bearing a
reasonable rate of interest or in cash or cash balances without liability for
interest thereon;


(m) To invest in Treasury Bills and other forms of United States government
obligations;


(n) To invest in shares of investment companies registered under the Investment
Company Act of 1940;


(o) To deposit monies in federally insured savings accounts or certificates of
deposit in banks or savings and loan associations;


(p) To vote Company Stock as provided in Section 8.4;


(q) To consent to or otherwise participate in reorganizations,
recapitalizations, consolidations, mergers and similar transactions with respect
to Company Stock or any other securities and to pay any assessments or charges
in connection therewith;


(r) To deposit such Company Stock (but only if such deposit does not violate the
provisions of Section 8.4 hereof) or other securities in any voting trust, or
with any protective or like committee, or with a trustee or with depositories
designated thereby;


(s) To sell or exercise any options, subscription rights and conversion
privileges and to make any payments incidental thereto;


(t) To exercise any of the powers of an owner, with respect to such Company
Stock and other securities or other property comprising the Trust Fund. The
Administrator, with the Trustee's approval, may authorize the Trustee to act on
any administrative matter or class of matters with respect to which direction or
instruction to the Trustee by the Administrator is called for hereunder without
specific direction or other instruction from the Administrator;


(u) To sell, purchase and acquire put or call options if the options are traded
on and purchased through a national securities exchange registered under the
Securities Exchange Act of 1934, as amended, or, if the options are not traded
on a national securities exchange, are guaranteed by a member firm of the New
York Stock Exchange regardless of whether such options are covered; and


(v) To do all such acts and exercise all such rights and privileges, although
not specifically mentioned herein, as the Trustee may deem necessary to carry
out the purposes of the Plan.


8.4  VOTING COMPANY STOCK


The Trustee shall vote all Company Stock held by it as part of the Plan assets.
Provided, however, that if any agreement entered into by the Trust provides for
voting of any shares of Company Stock pledged as security for any obligation of
the Plan, then such shares of Company Stock shall be voted in accordance with
such agreement. If the Trustee does not timely receive voting directions from a
Participant or Beneficiary with respect to any Company Stock allocated to that
Participant's or Beneficiary's Company Stock Account, the Trustee shall vote
such Company Stock.


 
 

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, if the Employer has a registration-type class of
securities, each Participant or Beneficiary shall be entitled to direct the
Trustee as to the manner in which the Company Stock which is entitled to vote
and which is allocated to the Company Stock Account of such Participant or
Beneficiary is to be voted. If the Employer does not have a registration-type
class of securities, each Participant or Beneficiary in the Plan shall be
entitled to direct the Trustee as to the manner in which voting rights on shares
of Company Stock which are allocated to the Company Stock Account of such
Participant or Beneficiary are to be exercised with respect to any corporate
matter which involves the voting of such shares with respect to the approval or
disapproval of any corporate merger or consolidation, recapitalization,
reclassification, liquidation, dissolution, sale of substantially all assets of
a trade or business, or such similar transaction as prescribed in Regulations.
For purposes of this Section the term "registration-type class of securities"
means: (A) a class of securities required to be registered under Section 12 of
the Securities Exchange Act of 1934; and (B) a class of securities which would
be required to be so registered except for the exemption from registration
provided in subsection (g)(2)(H) of such Section 12.

If the Employer does not have a registration-type class of securities and the
by-laws of the Employer require the Plan to vote an issue in a manner that
reflects a one-man, one-vote philosophy, each Participant or Beneficiary shall
be entitled to cast one vote on an issue and the Trustee shall vote the shares
held by the Plan in proportion to the results of the votes cast on the issue by
the Participants and Beneficiaries.


8.5  DUTIES OF THE TRUSTEE REGARDING PAYMENTS


At the direction of the Administrator, the Trustee shall, from time to time, in
accordance with the terms of the Plan, make payments out of the Trust Fund. The
Trustee shall not be responsible in any way for the application of such
payments.


8.6  TRUSTEE'S COMPENSATION AND EXPENSES AND TAXES


The Trustee shall be paid such reasonable compensation as set forth in the
Trustee's fee schedule (if the Trustee has such a schedule) or as agreed upon in
writing by the Employer and the Trustee. However, an individual serving as
Trustee who already receives full-time pay from the Employer shall not receive
compensation from the Plan. In addition, the Trustee shall be reimbursed for any
reasonable expenses, including reasonable counsel fees incurred by it as
Trustee. Such compensation and expenses shall be paid from the Trust Fund unless
paid or advanced by the Employer. All taxes of any kind whatsoever that may be
levied or assessed under existing or future laws upon, or in respect of, the
Trust Fund or the income thereof, shall be paid from the Trust Fund.


8.7  ANNUAL REPORT OF THE TRUSTEE


(a) Within a reasonable period of time after the later of the Anniversary Date
or receipt of the Employer contribution for each Plan Year, the Trustee, or its
agent, shall furnish to the Employer and Administrator a written statement of
account with respect to the Plan Year for which such contribution was made
setting forth:


 
 

--------------------------------------------------------------------------------

 
(1) the net income, or loss, of the Trust Fund;


(2) the gains, or losses, realized by the Trust Fund upon sales or other
disposition of the assets;


(3) the increase, or decrease, in the value of the Trust Fund;


(4) all payments and distributions made from the Trust Fund; and


(5) such further information as the Trustee and/or Administrator deems
appropriate.


(b) The Employer, promptly upon its receipt of each such statement of account,
shall acknowledge receipt thereof in writing and advise the Trustee and/or
Administrator of its approval or disapproval thereof. Failure by the Employer to
disapprove any such statement of account within thirty (30) days after its
receipt thereof shall be deemed an approval thereof. The approval by the
Employer of any statement of account shall be binding on the Employer and the
Trustee as to all matters contained in the statement to the same extent as if
the account of the Trustee had been settled by judgment or decree in an action
for a judicial settlement of its account in a court of competent jurisdiction in
which the Trustee, the Employer and all persons having or claiming an interest
in the Plan were parties. However, nothing contained in this Section shall
deprive the Trustee of its right to have its accounts judicially settled if the
Trustee so desires.


8.8  AUDIT


(a) If an audit of the Plan's records shall be required by the Act and the
regulations thereunder for any Plan Year, the Administrator shall direct the
Trustee to engage on behalf of all Participants an independent qualified public
accountant for that purpose. Such accountant shall, after an audit of the books
and records of the Plan in accordance with generally accepted auditing
standards, within a reasonable period after the close of the Plan Year, furnish
to the Administrator and the Trustee a report of the audit setting forth the
accountant's opinion as to whether any statements, schedules or lists that are
required by Act Section 103 or the Secretary of Labor to be filed with the
Plan's annual report, are presented fairly in conformity with generally accepted
accounting principles applied consistently.


(b) All auditing and accounting fees shall be an expense of and may, at the
election of the Employer, be paid from the Trust Fund.


(c) If some or all of the information necessary to enable the Administrator to
comply with Act Section 103 is maintained by a bank, insurance company, or
similar institution, regulated, supervised, and subject to periodic examination
by a state or federal agency, then it shall transmit and certify the accuracy of
that information to the Administrator as provided in Act Section 103(b) within
one hundred twenty (120) days after the end of the Plan Year or by such other
date as may be prescribed under regulations of the Secretary of Labor.


 
 

--------------------------------------------------------------------------------

 
8.9 RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE


(a) Unless otherwise agreed to by both the Trustee and the Employer, a Trustee
may resign at any time by delivering to the Employer, at least thirty (30) days
before its effective date, a written notice of resignation.


(b) Unless otherwise agreed to by both the Trustee and the Employer, the
Employer may remove a Trustee at any time by delivering to the Trustee, at least
thirty (30) days before its effective date, a written notice of such Trustee's
removal.


(c) Upon the death, resignation, incapacity, or removal of any Trustee, a
successor may be appointed by the Employer; and such successor, upon accepting
such appointment in writing and delivering same to the Employer, shall, without
further act, become vested with all the powers and responsibilities of the
predecessor as if such successor had been originally named as a Trustee herein.
Until such a successor is appointed, the remaining Trustee or Trustees shall
have full authority to act under the terms of the Plan.



(d) The Employer may designate one or more successors prior to the death,
resignation, incapacity, or removal of a Trustee. In the event a successor is so
designated by the Employer and accepts such designation, the successor shall,
without further act, become vested with all the powers and responsibilities of
the predecessor as if such successor had been named as Trustee herein
immediately upon the death, resignation, incapacity, or removal of the
predecessor.


(e) Whenever any Trustee hereunder ceases to serve as such, the Trustee shall
furnish to the Employer and Administrator a written statement of account with
respect to the portion of the Plan Year during which the individual or entity
served as Trustee. This statement shall be either (i) included as part of the
annual statement of account for the Plan Year required under Section 8.7 or (ii)
set forth in a special statement. Any such special statement of account should
be rendered to the Employer no later than the due date of the annual statement
of account for the Plan Year. The procedures set forth in Section 8.7 for the
approval by the Employer of annual statements of account shall apply to any
special statement of account rendered hereunder and approval by the Employer of
any such special statement in the manner provided in Section 8.7 shall have the
same effect upon the statement as the Employer's approval of an annual statement
of account. No successor to the Trustee shall have any duty or responsibility to
investigate the acts or transactions of any predecessor who has rendered all
statements of account required by Section 8.7 and this subparagraph.


8.10 TRANSFER OF INTEREST


Notwithstanding any other provision contained in this Plan, the Trustee at the
direction of the Administrator shall transfer the Vested interest, if any, of a
Participant to another trust forming part of a pension, profit sharing or stock
bonus plan maintained by such Participant's new employer and represented by said
employer in writing as meeting the requirements of Code Section 401(a), provided
that the trust to which such transfers are made permits the transfer to be made.


 
 

--------------------------------------------------------------------------------

 
8.11  TRUSTEE INDEMNIFICATION


The Employer agrees to indemnify and hold harmless the Trustee against any and
all claims, losses, damages, expenses and liabilities the Trustee may incur in
the exercise and performance of the Trustee's power and duties hereunder, unless
the same are determined to be due to gross negligence or willful misconduct.


8.12  DIRECT ROLLOVER


(a) Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a "distributee's" election under this Section, a "distributee"
may elect, at the time and in the manner prescribed by the Administrator, to
have any portion of an "eligible rollover distribution" that is equal to at
least $500 paid directly to an "eligible retirement plan" specified by the
"distributee" in a "direct rollover."


(b) For purposes of this Section the following definitions shall apply:



(1) An "eligible rollover distribution" is any distribution of all or any
portion of the balance to the credit of the "distributee," except that an
"eligible rollover distribution" does not include: any distribution that is one
of a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the "distributee" or the
joint lives (or joint life expectancies) of the "distributee" and the
"distributee's" designated beneficiary, or for a specified period of ten years
or more; any distribution to the extent such distribution is required under Code
Section 401(a)(9); the portion of any other distribution that is not includible
in gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities); any hardship distribution
described in Code Section 401(k)(2)(B)(i)(IV); and any other distribution that
is reasonably expected to total less than $200 during a year.


(2) An "eligible retirement plan" is an individual retirement account described
in Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), (other than an endowment contract), a qualified trust (an
employees' trust) described in Code Section 401(a) which is exempt from tax
under Code Section 501(a), an annuity plan described in Code Section 403(a), an
eligible deferred compensation plan described in Code Section 457(b) which is
maintained by an eligible employer described in Code Section 457(e)(1)(A), and
an annuity contract described in Code Section 403(b), that accepts the
"distributee's" "eligible rollover distribution." However, in the case of an
"eligible rollover distribution" to the surviving spouse, an "eligible
retirement plan" is an individual retirement account or individual retirement
annuity.


(3) A "distributee" includes an Employee or former Employee. In addition, the
Employee's or former Employee's surviving spouse and the Employee's or former
Employee's spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are "distributees"
with regard to the interest of the spouse or former spouse.


 
 

--------------------------------------------------------------------------------

 
(4) A "direct rollover" is a payment by the Plan to the "eligible retirement
plan" specified by the "distributee."
 
ARTICLE IX
AMENDMENT, TERMINATION AND MERGERS


9.1  AMENDMENT


(a) The Employer shall have the right at any time to amend this Plan subject to
the limitations of this Section. However, any amendment which affects the
rights, duties or responsibilities of the Trustee or Administrator, may only be
made with the Trustee's or Administrator's written consent. Any such amendment
shall become effective as provided therein upon its execution. The Trustee shall
not be required to execute any such amendment unless the amendment affects the
duties of the Trustee hereunder.


(b) No amendment to the Plan shall be effective if it authorizes or permits any
part of the Trust Fund (other than such part as is required to pay taxes and
administration expenses) to be used for or diverted to any purpose other than
for the exclusive benefit of the Participants or their Beneficiaries or estates;
or causes any reduction in the amount credited to the account of any
Participant; or causes or permits any portion of the Trust Fund to revert to or
become property of the Employer.


(c) Except as permitted by Regulations (including Regulation 1.411(d)-4) or
other IRS guidance, no Plan amendment or transaction having the effect of a Plan
amendment (such as a merger, plan transfer or similar transaction) shall be
effective if it eliminates or reduces any "Section 411(d)(6) protected benefit"
or adds or modifies conditions relating to "Section 411(d)(6) protected
benefits" which results in a further restriction on such benefit unless such
"Section 411(d)(6) protected benefits" are preserved with respect to benefits
accrued as of the later of the adoption date or effective date of the amendment.
"Section 411(d)(6) protected benefits" are benefits described in Code Section
411(d)(6)(A), early retirement benefits and retirement-type subsidies, and
optional forms of benefit. A Plan amendment that eliminates or restricts the
ability of a Participant to receive payment of the Participant's interest in the
Plan under a particular optional form of benefit will be permissible if the
amendment satisfies the conditions in (1) and (2) below:


(1) The amendment provides a single-sum distribution form that is otherwise
identical to the optional form of benefit eliminated or restricted. For purposes
of this condition (1), a single-sum distribution form is otherwise identical
only if it is identical in all respects to the eliminated or restricted optional
form of benefit (or would be identical except that it provides greater rights to
the Participant) except with respect to the timing of payments after
commencement.


 
 

--------------------------------------------------------------------------------

 
(2) The amendment is not effective unless the amendment provides that the
amendment shall not apply to any distribution with an annuity starting date
earlier than the earlier of: (i) the ninetieth (90th) day after the date the
Participant receiving the distribution has been furnished a summary that
reflects the amendment and that satisfies the Act requirements at 29 CFR
2520.104b-3 (relating to a summary of material modifications) or (ii) the first
day of the second Plan Year following the Plan Year in which the amendment is
adopted.


In addition, no such amendment shall have the effect of terminating the
protections and rights set forth in Section 7.11, unless such termination shall
then be permitted under the applicable provisions of the Code and Regulations;
such a termination is currently expressly prohibited by Regulation
54.4975-11(a)(3)(ii).


9.2  TERMINATION


(a) The Employer shall have the right at any time to terminate the Plan by
delivering to the Trustee and Administrator written notice of such termination.
Upon any full or partial termination, all amounts credited to the affected
Participants' Accounts shall become 100% Vested as provided in Section 7.4 and
shall not thereafter be subject to forfeiture, and all unallocated amounts,
including Forfeitures, shall be allocated to the accounts of all Participants in
accordance with the provisions hereof.


(b) Upon the full termination of the Plan, the Employer shall direct the
distribution of the assets of the Trust Fund to Participants in a manner which
is consistent with and satisfies the provisions of Sections 7.5 and 7.6. Except
as permitted by Regulations, the termination of the Plan shall not result in the
reduction of "Section 411(d)(6) protected benefits" in accordance with Section
9.1(c).


9.3  MERGER, CONSOLIDATION OR TRANSFER OF ASSETS


This Plan and Trust may be merged or consolidated with, or its assets and/or
liabilities may be transferred to any other plan and trust only if the benefits
which would be received by a Participant of this Plan, in the event of a
termination of the Plan immediately after such transfer, merger or
consolidation, are at least equal to the benefits the Participant would have
received if the Plan had terminated immediately before the transfer, merger or
consolidation, and such transfer, merger or consolidation does not otherwise
result in the elimination or reduction of any "Section 411(d)(6) protected
benefits" in accordance with Section 9.1(c).
 
ARTICLE X
TOP HEAVY


10.1  TOP HEAVY PLAN REQUIREMENTS


For any Top Heavy Plan Year, the Plan shall provide the special vesting
requirements of Code Section 416(b) pursuant to Section 7.4 of the Plan and the
special minimum allocation requirements of Code Section 416(c) pursuant to
Section 4.3 of the Plan.


 
 

--------------------------------------------------------------------------------

 
10.2  DETERMINATION OF TOP HEAVY STATUS


(a) This Plan shall be a Top Heavy Plan for any Plan Year in which, as of the
"determination date," (1) the Present Value of Accrued Benefits of Key Employees
and (2) the sum of the Aggregate Accounts of Key Employees under this Plan and
all plans of an Aggregation Group, exceeds sixty percent (60%) of the Present
Value of Accrued Benefits and the Aggregate Accounts of all Key and Non-Key
Employees under this Plan and all plans of an Aggregation Group.


If any Participant is a Non-Key Employee for any Plan Year, but such Participant
was a Key Employee for any prior Plan Year, such Participant's Present Value of
Accrued Benefit and/or Aggregate Account balance shall not be taken into account
for purposes of determining whether this Plan is a Top Heavy Plan (or whether
any Aggregation Group which includes this Plan is a Top Heavy Group). In
addition, if a Participant or Former Participant has not performed any services
for any Employer maintaining the Plan at any time during the one-year period
ending on the "determination date," any accrued benefit for such Participant or
Former Participant shall not be taken into account for the purposes of
determining whether this Plan is a Top Heavy Plan.


(b) Aggregate Account: A Participant's Aggregate Account as of the
"determination date" is the sum of:


(1) the Participant's Account balance as of the most recent valuation occurring
within a twelve (12) month period ending on the "determination date." However,
with respect to Employees not performing services for the Employer during the
year ending on the "determination date," the Participant's Account balance as of
the most recent valuation occurring within a twelve (12) month period ending on
the "determination date" shall not be taken into account for purposes of this
Section.


(2) an adjustment for any contributions due as of the "determination date." Such
adjustment shall be the amount of any contributions actually made after the
Valuation Date but due on or before the "determination date," except for the
first Plan Year when such adjustment shall also reflect the amount of any
contributions made after the "determination date" that are allocated as of a
date in that first Plan Year.


(3) any Plan distributions made within the Plan Year that includes the
"determination date" or, with respect to distributions made for a reason other
than separation from service, disability or death, within the five (5) preceding
Plan Years. The preceding sentence shall also apply to distributions under a
terminated plan which, had it not been terminated, would have been aggregated
with the Plan under Code Section 416(g)(2)(A)(i). In the case of distributions
made after the Valuation Date and prior to the "determination date," such
distributions are not included as distributions for top heavy purposes to the
extent that such distributions are already included in the Participant's
Aggregate Account balance as of the Valuation Date.


 
 

--------------------------------------------------------------------------------

 
(4) any Employee contributions, whether voluntary or mandatory. However, amounts
attributable to tax deductible qualified voluntary employee contributions shall
not be considered to be a part of the Participant's Aggregate Account balance.


(5) with respect to unrelated rollovers and plan-to-plan transfers (ones which
are both initiated by the Employee and made from a plan maintained by one
employer to a plan maintained by another employer), if this Plan provides the
rollovers or plan-to-plan transfers, it shall always consider such rollovers or
plan-to-plan transfers as a distribution for the purposes of this Section. if
this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers as part of the
Participant's Aggregate Account balance.


(6) with respect to related rollovers and plan-to-plan transfers (ones either
not initiated by the Employee or made to a plan maintained by the same
employer), if this Plan provides the rollover or plan-to-plan transfer, it shall
not be counted as a distribution for purposes of this Section. If this Plan is
the plan accepting such rollover or plan-to-plan transfer, it shall consider
such rollover or plan-to-plan transfer as part of the Participant's Aggregate
Account balance, irrespective of the date on which such rollover or plan-to-plan
transfer is accepted.


(7) For the purposes of determining whether two employers are to be treated as
the same employer in (5) and (6) above, all employers aggregated under Code
Section 414(b), (c), (m) and (o) are treated as the same employer.


(c) "Aggregation Group" means either a Required Aggregation Group or a
Permissive Aggregation Group as hereinafter determined.


(1) Required Aggregation Group: In determining a Required Aggregation Group
hereunder, each plan of the Employer in which a Key Employee is a participant in
the Plan Year containing the Determination Date or any of the four preceding
Plan Years, and each other plan of the Employer which enables any plan in which
a Key Employee participates to meet the requirements of Code Sections 401(a)(4)
or 410, will be required to be aggregated. Such group shall be known as a
Required Aggregation Group.


In the case of a Required Aggregation Group, each plan in the group will be
considered a Top Heavy Plan if the Required Aggregation Group is a Top Heavy
Group. No plan in the Required Aggregation Group will be considered a Top Heavy
Plan if the Required Aggregation Group is not a Top Heavy Group.


(2) Permissive Aggregation Group: The Employer may also include any other plan
not required to be included in the Required Aggregation Group, provided the
resulting group, taken as a whole, would continue to satisfy the provisions of
Code Sections 401(a)(4) and 410. Such group shall be known as a Permissive
Aggregation Group.


 
 

--------------------------------------------------------------------------------

 
In the case of a Permissive Aggregation Group, only a plan that is part of the
Required Aggregation Group will be considered a Top Heavy Plan if the Permissive
Aggregation Group is a Top Heavy Group. No plan in the Permissive Aggregation
Group will be considered a Top Heavy Plan if the Permissive Aggregation Group is
not a Top Heavy Group.


(3) Only those plans of the Employer in which the Determination Dates fall
within the same calendar year shall be aggregated in order to determine whether
such plans are Top Heavy Plans.


(4) An Aggregation Group shall include any terminated plan of the Employer if it
was maintained within the last five (5) years ending on the Determination Date.


(d) "Determination date" means (a) the last day of the preceding Plan Year, or
(b) in the case of the first Plan Year, the last day of such Plan Year.


(e) Present Value of Accrued Benefit: In the case of a defined benefit plan, the
Present Value of Accrued Benefit for a Participant other than a Key Employee,
shall be as determined using the single accrual method used for all plans of the
Employer and Affiliated Employers, or if no such single method exists, using a
method which results in benefits accruing not more rapidly than the slowest
accrual rate permitted under Code Section 411(b)(i)(C). The determination of the
Present Value of Accrued Benefit shall be determined as of the most recent
valuation date that falls within or ends with the 12-month period ending on the
Determination Date except as provided in Code Section 416 and the Regulations
thereunder for the first and second plan years of a defined benefit plan.


(f) "Top Heavy Group" means an Aggregation Group in which, as of the
Determination Date, the sum of:


(1) the Present Value of Accrued Benefits of Key Employees under all defined
benefit plans included in the group, and


(2) the Aggregate Accounts of Key Employees under all defined contribution plans
included in the group exceeds sixty percent (60%) of a similar sum determined
for all Participants.


ARTICLE XI
MISCELLANEOUS


11.1 PARTICIPANT=S RIGHTS


This Plan shall not be deemed to constitute a contract between the Employer and
any Participant or to be a consideration or an inducement for the employment of
any Participant or Employee. Nothing contained in this Plan shall be deemed to
give any Participant or Employee the right to be retained in the service of the
Employer or to interfere with the right of the Employer to discharge any
Participant or Employee at any time regardless of the effect which such
discharge shall have upon the Employee as a Participant of this Plan.


 
 

--------------------------------------------------------------------------------

 
11.2 ALIENATION


(a) Subject to the exceptions provided below, and as otherwise permitted by the
Code and Act, no benefit which shall be payable out of the Trust Fund to any
person (including a Participant or the participants=s Beneficiary) shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge the same shall be void; and no
such benefit shall in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements, or torts of any such person, nor shall it
be subject t o attachment or legal process for or against such person, and the
same shall not be recognized by the Trustee, except to such extent as may be
required by law.


(b)  Subsection (a) shall not apply to a Aqualified domestic relations order@
defined in Code Section 414(p), and those other domestic relations orders
permitted to be so treated by the Administrator under the provisions of the
Retirement Equity Act of 1984. The Administrator shall establish as written
procedure to determine the qualified status of domestic relations orders and to
administer distributions under such qualified orders. Further, to the extent
provided under a Aqualified domestic relations order,@ a former spouse of a
Participant shall be treated as the spouse or surviving spouse for all purposes
under the Plan.


(c)  Subsection (a) shall not apply to an offset to a Participant=s accrued
benefit against an amount that the Participant is ordered or required to pay the
Plan with respect to a judgment, order, or decree issued, or a settlement
entered into in accordance with Code Sections 401(a)(13)(C) and (D).


11.3  CONSTRUCTION OF PLAN


This Plan and Trust shall be construed and enforced according to the Code, the
Act and the laws of the State of Missouri, other than its laws respecting choice
of law, to the extent not pre-empted by the Act.


11.4  GENDER AND NUMBER


Wherever any words are used herein in the masculine, feminine or neuter gender,
they shall be construed as though they were also used in another gender in all
cases where they would so apply, and whenever any words are used herein in the
singular or plural form, they shall be construed as though they were also used
in the other form in all cases where they would so apply.


11.5  LEGAL ACTION


In the event any claim, suit, or proceeding is brought regarding the Trust
and/or Plan established hereunder to which the Trustee, the Employer or the
Administrator may be a party, and such claim, suit, or proceeding is resolved in
favor of the Trustee, the Employer or the Administrator, they shall be entitled
to be reimbursed from the Trust Fund for any and all costs, attorney's fees, and
other expenses pertaining thereto incurred by them for which they shall have
become liable.


 
 

--------------------------------------------------------------------------------

 
11.6  PROHIBITION AGAINST DIVERSION OF FUNDS


(a) Except as provided below and otherwise specifically permitted by law, it
shall be impossible by operation of the Plan or of the Trust, by termination of
either, by power of revocation or amendment, by the happening of any
contingency, by collateral arrangement or by any other means, for any part of
the corpus or income of any Trust Fund maintained pursuant to the Plan or any
funds contributed thereto to be used for, or diverted to, purposes other than
the exclusive benefit of Participants, Former Participants, or their
Beneficiaries.


(b) In the event the Employer shall make an excessive contribution under a
mistake of fact pursuant to Act Section 403(c)(2)(A), the Employer may demand
repayment of such excessive contribution at any time within one (1) year
following the time of payment and the Trustees shall return such amount to the
Employer within the one (1) year period. Earnings of the Plan attributable to
the contributions may not be returned to the Employer but any losses
attributable thereto must reduce the amount so returned.


(c) Except for Sections 3.5, 3.6, and 4.1(b), any contribution by the Employer
to the Trust Fund is conditioned upon the deductibility of the contribution by
the Employer under the Code and, to the extent any such deduction is disallowed,
the Employer may, within one (1) year following the final determination of the
disallowance, whether by agreement with the Internal Revenue Service or by final
decision of a competent jurisdiction, demand repayment of such disallowed
contribution and the Trustee shall return such contribution within one (1) year
following the disallowance. Earnings of the Plan attributable to the
contribution may not be returned to the Employer, but any losses attributable
thereto must reduce the amount so returned.


11.7 EMPLOYER'S AND TRUSTEE'S PROTECTIVE CLAUSE


The Employer, Administrator and Trustee, and their successors, shall not be
responsible for the validity of any Contract issued hereunder or for the failure
on the part of the insurer to make payments provided by any such Contract, or
for the action of any person which may delay payment or render a Contract null
and void or unenforceable in whole or in part.


11.8 INSURER'S PROTECTIVE CLAUSE


Except as otherwise agreed upon in writing between the Employer and the insurer,
an insurer which issues any Contracts hereunder shall not have any
responsibility for the validity of this Plan or for the tax or legal aspects of
this Plan. The insurer shall be protected and held harmless in acting in
accordance with any written direction of the Trustee, and shall have no duty to
see to the application of any funds paid to the Trustee, nor be required to
question any actions directed by the Trustee. Regardless of any provision of
this Plan, the insurer shall not be required to take or permit any action or
allow any benefit or privilege contrary to the terms of any Contract which it
issues hereunder, or the rules of the insurer.


 
 

--------------------------------------------------------------------------------

 
11.9 RECEIPT AND RELEASE FOR PAYMENTS


Any payment to any Participant, the Participant's legal representative,
Beneficiary, or to any guardian or committee appointed for such Participant or
Beneficiary in accordance with the provisions of the Plan, shall, to the extent
thereof, be in full satisfaction of all claims hereunder against the Trustee and
the Employer, either of whom may require such Participant, legal representative,
Beneficiary, guardian or committee, as a condition precedent to such payment, to
execute a receipt and release thereof in such form as shall be determined by the
Trustee or Employer.


11.10 ACTION BY THE EMPLOYER


Whenever the Employer under the terms of the Plan is permitted or required to do
or perform any act or matter or thing, it shall be done and performed by a
person duly authorized by its legally constituted authority.


11.11 NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY


The "named Fiduciaries" of this Plan are (1) the Employer, (2) the Administrator
and (3) the Trustee, and (4) any Investment Manager appointed hereunder. The
named Fiduciaries shall have only those specific powers, duties,
responsibilities, and obligations as are specifically given them under the Plan
including, but not limited to, any agreement allocating or delegating their
responsibilities, the terms of which are incorporated herein by reference. In
general, the Employer shall have the sole responsibility for making the
contributions provided for under Section 4.1; and shall have the authority to
appoint and remove the Trustee and the Administrator; to formulate the Plan's
"funding policy and method;" and to amend or terminate, in whole or in part, the
Plan. The Administrator shall have the sole responsibility for the
administration of the Plan, including, but not limited to, the items specified
in Article II of the Plan, as the same may be allocated or delegated thereunder.
The Trustee shall have the sole responsibility of management of the assets held
under the Trust, except to the extent directed pursuant to Article II or with
respect to those assets, the management of which has been assigned to an
Investment Manager, who shall be solely responsible for the management of the
assets assigned to it, all as specifically provided in the Plan. Each named
Fiduciary warrants that any directions given, information furnished, or action
taken by it shall be in accordance with the provisions of the Plan, authorizing
or providing for such direction, information or action. Furthermore, each named
Fiduciary may rely upon any such direction, information or action of another
named Fiduciary as being proper under the Plan, and is not required under the
Plan to inquire into the propriety of any such direction, information or action.
It is intended under the Plan that each named Fiduciary shall be responsible for
the proper exercise of its own powers, duties, responsibilities and obligations
under the Plan as specified or allocated herein. No named Fiduciary shall
guarantee the Trust Fund in any manner against investment loss or depreciation
in asset value. Any person or group may serve in more than one Fiduciary
capacity.


11.12  HEADINGS


The headings and subheadings of this Plan have been inserted for convenience of
reference and are to be ignored in any construction of the provisions hereof.


11.13 APPROVAL BY INTERNAL REVENUE SERVICE


Notwithstanding anything herein to the contrary, if, pursuant to an application
for qualification filed by or on behalf of the Plan by the time prescribed by
law for filing the Employer's return for the taxable year in which the Plan is
adopted, or such later date that the Secretary of the Treasury may prescribe,
the Commissioner of Internal Revenue Service or the Commissioner's delegate
should determine that the Plan does not initially qualify as a tax-exempt plan
under Code Sections 401 and 501, and such determination is not contested, or if
contested, is finally upheld, then if the Plan is a new plan, it shall be void
ab initio and all amounts contributed to the Plan by the Employer, less expenses
paid, shall be returned within one (1) year and the Plan shall terminate, and
the Trustee shall be discharged from all further obligations, if the
disqualification relates to an amended plan, then the Plan shall operate as if
it had not been amended.


 
 

--------------------------------------------------------------------------------

 
11.14  UNIFORMITY


All provisions of this Plan shall be interpreted and applied in a uniform,
nondiscriminatory manner. In the event of any conflict between the terms of this
Plan and any Contract purchased hereunder, the Plan provisions shall control.


11.15  SECURITIES AND EXCHANGE COMMISSION APPROVAL


The Employer may request an interpretative letter from the Securities and
Exchange Commission stating that the transfers of Company Stock contemplated
hereunder do not involve transactions requiring a registration of such Company
Stock under the Securities Act of 1933. In the event that a favorable
interpretative letter is not obtained, the Employer reserves the right to amend
the Plan and Trust retroactively to their Effective Dates in order to obtain a
favorable interpretative letter or to terminate the Plan.




IN WITNESS WHEREOF, this Plan has been executed the day and year first above
written.
 

 
Reliv International, Inc.




By: /s/ Steven D. Albright, Vice-President
EMPLOYER


 
TRUSTEES:


 /s/ Stephen M. Merrick
TRUSTEE


/s/ Robert L. Montgomery
TRUSTEE


/s/ R. Scott Montgomery
TRUSTEE

 
 
 
 

--------------------------------------------------------------------------------

 